 
EXECUTION VERSION

 
$1,750,000,000
 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of
 
November 13, 2015
 
among
 
CUMMINS INC.,
 
The SUBSIDIARY BORROWERS Referred to Herein,
 
The LENDERS Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender,
 
BANK OF AMERICA, N.A.,
as Syndication Agent, Issuing Bank and Swingline Lender,
 
ING BANK N.V., DUBLIN BRANCH,
as Co-Documentation Agent, Issuing Bank and Swingline Lender
 
and
 
CITIBANK, N.A.
HSBC BANK USA, N.A.,
MIZUHO BANK, LTD.
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
___________________________
 
J.P. MORGAN SECURITIES LLC,
Joint Bookrunner and Joint Lead Arranger
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Joint Bookrunner and Joint Lead Arranger
 
ING CAPITAL LLC,
Joint Lead Arranger
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
__________________________________

   
Page
ARTICLE 1
DEFINITIONS
     
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
22
Section 1.03.
Terms Generally
22
Section 1.04.
Accounting Terms; GAAP
22
     
ARTICLE 2
THE CREDITS
     
Section 2.01.
Commitments
23
Section 2.02.
Loans and Borrowings
23
Section 2.03.
Requests for Revolving Borrowings
24
Section 2.04.
Swingline Loans
25
Section 2.05.
Letters of Credit
26
Section 2.06.
Funding of Borrowings
32
Section 2.07.
Interest Elections
33
Section 2.08.
Termination and Reduction of Commitments
34
Section 2.09.
Repayment of Loans; Evidence of Debt
35
Section 2.10.
Prepayment of Loans
36
Section 2.11.
Fees
36
Section 2.12.
Interest
37
Section 2.13.
Alternate Rate of Interest
38
Section 2.14.
Increased Costs
39
Section 2.15.
Break Funding Payments
40
Section 2.16.
Taxes
41
Section 2.17.
Foreign Subsidiary Costs
44
Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45
Section 2.19.
Mitigation Obligations; Replacement of Lenders
47
Section 2.20.
Currency Equivalents
47
Section 2.21.
Margin Determinations
48
Section 2.22.
Illegality
50
Section 2.23.
Defaulting Lenders
51
Section 2.24.
Extension of Maturity Date
53
Section 2.25.
Increase in the Aggregate Commitments
54
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     
Section 3.01.
Organization; Powers
56
Section 3.02.
Authorization
56
Section 3.03.
Enforceability
56
Section 3.04.
Governmental Approvals
57




 
i

--------------------------------------------------------------------------------

 
 
Section 3.05.
Financial Statements
57
Section 3.06.
Litigation; Compliance with Laws
57
Section 3.07.
Federal Reserve Regulations
57
Section 3.08.
No Regulatory Restrictions on Borrowing
58
Section 3.09.
Tax Returns
58
Section 3.10.
Environmental Matters
58
Section 3.11.
ERISA
58
Section 3.12.
No Material Misstatements
58
Section 3.13.
Anti-Corruption Laws and Sanctions
58
     
ARTICLE 4
CONDITIONS
     
Section 4.01.
Effective Date
59
Section 4.02.
Each Credit Event
60
Section 4.03.
First Borrowing by Each Eligible Subsidiary
61
     
ARTICLE 5
AFFIRMATIVE COVENANTS
     
Section 5.01.
Existence; Businesses and Properties
62
Section 5.02.
Insurance
62
Section 5.03.
Taxes
62
Section 5.04.
Financial Statements, Reports, Etc
63
Section 5.05.
Litigation and Other Notices
64
Section 5.06.
Maintaining Records; Access to Properties and Inspections
65
Section 5.07.
Use of Proceeds and Letters of Credit
65
Section 5.08.
Compliance with Laws
65
     
ARTICLE 6
NEGATIVE COVENANTS
     
Section 6.01.
Negative Pledge
66
Section 6.02.
Mergers, Consolidations, and Sales of Assets
68
Section 6.03.
Priority Indebtedness
68
     
ARTICLE 7
FINANCIAL COVENANT
     
Section 7.01.
Leverage
68
     
ARTICLE 8
EVENTS OF DEFAULT
     
ARTICLE 9
THE AGENTS
     
Section 9.01.
Appointment and Authorization of Administrative Agent
71
Section 9.02.
Rights and Powers of Administrative Agent as a Lender
71
Section 9.03.
Limited Duties and Responsibilities of Administrative Agent
71



 
ii

--------------------------------------------------------------------------------

 
Section 9.04.
Authority of Administrative Agent to Rely on Certain Writings, Statements and
Advice
72
Section 9.05.
Sub-Agents and Related Parties
72
Section 9.06.
Resignation; Successor Administrative Agent
72
Section 9.07.
Credit Decisions by Lenders
73
Section 9.08.
Administrative Agent’s Fee
73
Section 9.09.
Other Agents
73
     
ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
     
Section 10.01.
Organization; Powers
73
Section 10.02.
Authorization
74
Section 10.03.
Enforceability
74
Section 10.04.
Taxes
74
     
ARTICLE 11
GUARANTY
     
Section 11.01.
The Guaranty
74
Section 11.02.
Guaranty Unconditional
74
Section 11.03.
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
75
Section 11.04.
Waiver by the Company
76
Section 11.05.
Subrogation
76
Section 11.06.
Stay of Acceleration
76
Section 11.07.
Continuing Guaranty
76
     
ARTICLE 12
MISCELLANEOUS
     
Section 12.01.
Notices
76
Section 12.02.
Waivers; Amendments
78
Section 12.03.
Expenses; Indemnity; Damage Waiver
79
Section 12.04.
Successors and Assigns
80
Section 12.05.
Survival
85
Section 12.06.
Counterparts; Integration; Effectiveness
86
Section 12.07.
Severability
86
Section 12.08.
Right of Set-off
86
Section 12.09.
Governing Law; Jurisdiction; Consent to Service of Process
86
Section 12.10.
WAIVER OF JURY TRIAL
87
Section 12.11.
Judgment Currency
87
Section 12.12.
Headings
88
Section 12.13.
Confidentiality
88
Section 12.14.
USA Patriot Act Notification
89
Section 12.15.
No Fiduciary Duty
89



 
iii

--------------------------------------------------------------------------------

 

SCHEDULES
         
Schedule 2.01
–
Commitments
Schedule 2.05
–
Existing Letters of Credit
                 
EXHIBITS
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Opinion of Company’s External Counsel
Exhibit B-2
–
Form of Opinion of Company’s Internal Counsel
Exhibit B-3
–
Form of Opinion of Original Subsidiary Borrowers’ Counsel
Exhibit C
–
Form of Opinion of Eligible Subsidiary’s Counsel
Exhibit D
–
Election to Participate
Exhibit E
–
Election to Terminate
Exhibit F
–
Form of Compliance Certificate
Exhibit G
–
Form of Commitment Increase Supplement
Exhibit H
–
Form of New Lender Supplement




 
iv

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 13, 2015 among
CUMMINS INC., the SUBSIDIARY BORROWERS referred to herein, the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and
Swingline Lender, BANK OF AMERICA, N.A., as Syndication Agent, Issuing Bank and
Swingline Lender, ING BANK N.V., DUBLIN BRANCH, as Co-Documentation Agent,
Issuing Bank and Swingline Lender, and HSBC Bank USA, N.A., Citibank, N.A.,
Mizuho Bank, Ltd. and U.S. Bank National Association, as Co-Documentation
Agents.
 
The parties hereto agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Margin” has the meaning assigned to such term in Section 2.21.
 
“Additional Letter of Credit” means a letter of credit issued hereunder by an
Issuing Bank on or after the Effective Date.
 
“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Euro-Currency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum equal to the LIBO
Rate for such Interest Period.
 
“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent, the Syndication Agent and each
Co-Documentation Agent.

 
 

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the sum of 1% plus the rate for
deposits in Dollars with a one-month maturity appearing on the Screen at
approximately 11:00 a.m., London time, on such day (or if such day is not a
Euro-Dollar Business Day, on the immediately preceding Euro-Dollar Business
Day).  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
“Alternative Currency” means Euro or Pound Sterling.
 
“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to Section
2.04).  Any Loan made in the currency of a Participating Member State before the
date on which such Participating Member State adopts the Euro as its currency
(the “Entry Date”) and still outstanding on the Entry Date shall be prepaid on
the last day of the Interest Period applicable thereto on the Entry Date.
 
“Alternative Currency Exposure” means the sum of (a) the aggregate Dollar Amount
of outstanding Alternative Currency Loans plus (b) the aggregate Dollar Amount
of LC Exposure with respect to Letters of Credit which are denominated in an
Alternative Currency.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption.
 
“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

 
2

--------------------------------------------------------------------------------

 
 
“Approved Fund” has the meaning assigned to such term in Section 12.04.
 
“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.
 
 “Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in whole.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that, for avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“BofA” means Bank of America, N.A., a national banking association.
 
“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect or
(b) a Swingline Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Calendar Quarter” means a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the date of this
Agreement.
 
“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).
 
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“CLO” has the meaning assigned to such term in Section 12.04.

 
4

--------------------------------------------------------------------------------

 
 
“Co-Documentation Agents” means ING Bank N.V., Dublin Branch, Citibank, N.A.,
Mizuho Bank, LTD, HSBC Bank USA, N.A., and U.S. Bank National Association, in
their capacity as co-documentation agents in respect of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate Dollar Amount of such Lender’s Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04.  The initial amount of each Lender’s Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $1,750,000,000.
 
“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.
 
“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).
 
“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.
 
“Company” means Cummins Inc., an Indiana corporation.
 
“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary or other non-cash losses, costs, expenses or charges for such
period, (v) any loss for such period of any joint venture accounted for on the
equity method (except to the extent the Company or a Subsidiary actually made an
investment in such joint venture during such period to offset such loss) and
(vi) Consolidated EBITDA Addbacks in an aggregate amount not to exceed
$300,000,000 during any period of four consecutive fiscal quarters, and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary gains for such period and (ii)
any income of any such joint venture for such period, except to the extent that
dividends or other distributions were actually paid by such joint venture to the
Company or a Subsidiary during such period, all determined on a Consolidated
basis in accordance with GAAP.  For the purposes of calculating Consolidated
EBITDA for any period, if during such period the applicable Person or any of its
Subsidiaries shall have consummated a Specified Transaction (as defined below),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Specified Transaction occurred on the first day of
such period.  For purposes hereof, “Specified Transaction” means any transaction
or series of related transactions resulting in (a) the acquisition or
disposition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition or disposition of in
excess of 50% of the Equity Interests of any Person or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or any of its Subsidiaries).

 
5

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA Addbacks” means (a) fees, costs, expenses, reserves and
charges relating to restructurings, including business organization expenses,
costs related to the closure and/or consolidation of facilities, retention
charges and recruiting, relocation, severance and signing bonuses and expenses,
(b) fees, costs, expenses and charges for such period in connection with (i) any
issuance or incurrence of indebtedness or equity, (ii) any acquisition or
investment and (iii) any divestiture and (c) losses, costs and expenses arising
from or in connection with discontinued operations or casualty events.
 
 “Consolidated Net Income” means, for any period, the net earnings (loss) of the
Company and its Subsidiaries for such period, computed and Consolidated in
accordance with GAAP.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.
 
“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement, (ii)
nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means the Company and each other Borrower.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent and the Company in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with all or any portion of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s reasonable determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Administrative Agent or the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or the Company’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event or has a
Parent that has become the subject of a Bankruptcy Event.

 
6

--------------------------------------------------------------------------------

 
 
“Disqualified Institution” has the meaning assigned to such term in Section
12.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Dollar Amount” means, at any time:
 
(a)           with respect to any Dollar-Denominated Loan, the principal amount
thereof then outstanding;
 
(b)           with respect to any Alternative Currency Loan, the principal
amount thereof then outstanding in the relevant Alternative Currency, converted
to Dollars in accordance with Section 2.20(a); and
 
(c)           with respect to any Letter of Credit or LC Disbursement, (A) if
denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 2.20(b).
 
“Dollar-Denominated Loan”  means a Loan that is made in Dollars.
 
“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 
7

--------------------------------------------------------------------------------

 
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 12.02).
 
“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.
 
“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.
 
“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent.  Each such Election
to Participate and Election to Terminate shall be duly executed on behalf of
such Wholly-Owned Consolidated Subsidiary and the Company in such number of
copies as the Administrative Agent may request.  If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Consolidated Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary.  The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof.  The Administrative Agent shall promptly
give notice to the Lenders of the receipt of any Election to Participate or
Election to Terminate.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 
8

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (d) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Company or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent”, or in “reorganization” within the meaning of
Title IV of ERISA or in “endangered” or in “critical” status within the meaning
of Section 432 of the Code or Section 304 of ERISA; (g) a determination that any
Plan is or is reasonably expected to be in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (h) the conditions
contained in Section 303(k)(1)(A) of ERISA for imposition of a lien shall have
been met with respect to any Plan; (i) the cessation of operations at a facility
of the Company or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; or (j) a Foreign Plan Event.
 
“Euro” means the single currency of the Participating Member States.
 
“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that (a)
when used in connection with an Alternative Currency Loan or LC Exposure
denominated in an Alternative Currency, the term “Euro-Currency Business Day”
shall exclude any day on which banks are not open for dealings in deposits in
the applicable currency in the London interbank market and (b) when used in
connection with any Loan or LC Exposure denominated in Euro, the term
“Euro-Currency Business Day” shall exclude any day on which the TARGET2 payment
system is not open for the settlement of payment in Euro.
 
“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.

 
9

--------------------------------------------------------------------------------

 
 
“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.
 
“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.
 
“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the applicable Issuing Bank gives notice to the beneficiary
thereof stating that such Letter of Credit will not be extended.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America, or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
2.19(b)), any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new Applicable Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding tax
pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e), (f) and (g), and (d) Taxes resulting
from FATCA.
 
“Existing Credit Agreement” means the Credit Agreement dated as of November 9,
2012, as amended, among the Company, and the Subsidiaries, lenders and agents
party thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
“Existing Letters of Credit” means the letters of credit issued by an Issuing
Bank before the Effective Date and listed in Schedule 2.05.
 
“Exiting Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent an Exiting Lender Signature
Page (if any).
 
“Exiting Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Exiting Lender executing the same shall cease to
be a party to the Existing Credit Agreement on the Effective Date (if any).
 
“Extension Agreement” has the meaning assigned to such term in Section 2.24(a).
 
“Extension Date” has the meaning assigned to such term in Section 2.24(a).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Federal Reserve Bank based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the New York Federal
Reserve Bank shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Federal Reserve
Bank as an overnight bank funding rate (from and after such date as the New York
Federal Reserve Bank shall commence to publish such composite rate).
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
 
“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 
11

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.  It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Increase Date” has the meaning assigned to such term in Section 2.25(a).
 
“Increasing Lender” has the meaning assigned to such term in Section 2.25(b).

 
12

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (j) net obligations under Swap
Agreements.  The Indebtedness of any Person shall also include the Indebtedness
of any partnership in which such Person is a general partner, except to the
extent that recourse against such general partner (as a general partner) has
been contractually waived or limited.  Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business, (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business or (vi) any
Indebtedness that has been discharged and/or defeased, provided that funds in an
amount equal to all such Indebtedness (including interest and any other amounts
required to be paid to the holders thereof in order to give effect to such
discharge and/or defeasance) have been irrevocably deposited with a trustee for
the benefit of the relevant holders of such Indebtedness.  If any Indebtedness
is limited to recourse against a particular asset or assets of a Person, the
amount of the corresponding Indebtedness shall be equal to the lesser of the
amount of such Indebtedness and the fair market value of such asset or assets,
as determined by the Company in good faith, at the date for determination of the
amount of such Indebtedness.  For all purposes of this Agreement, the amount of
Indebtedness of the Company and its Subsidiaries shall be calculated without
duplication of guaranty obligations of the Company or any Subsidiary in respect
thereof.
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.
 
“Information Memorandum” means the Confidential Information Memorandum dated
October, 2015 relating to the Company and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 
13

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Currency Business Day; and (b) any Interest Period (other than a weekly
period) pertaining to a Euro-Currency Borrowing that commences on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Euro-Currency Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter,
other than for purposes of Section 4.02, shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
 
“Issuing Bank” means JPMCB, BofA, ING Bank N.V., Dublin Branch or one or more
other Lenders designated by the Company who agree to become Issuing Banks, in
each case in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(j).  Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (excluding Sections 2.05(j) and 12.04(b)(i)(B)).

 
14

--------------------------------------------------------------------------------

 
 
“Issuing Bank Sublimit” means (i) for each of JPMCB, BofA and ING Bank N.V.,
Dublin Branch, each separately in its capacity as Issuing Bank (including any of
its relevant Affiliates), $33,333,333 or such higher amount as the applicable
Issuing Bank may agree in writing and (ii) for any other Lender that becomes an
Issuing Bank after the date hereof, such amount as may be separately agreed in
writing between the Borrower and such Issuing Bank.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Amount of
the undrawn amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“LC Termination Date” means, at any time, the date that is the fifth
Euro-Currency Business Day prior to the latest Maturity Date then in effect as
to any Letter of Credit issued in an Alternative Currency and, at any time, the
date that is the fifth Domestic Business Day prior to the latest Maturity Date
then in effect as to any Letter of Credit issued in Dollars.
 
“Lender Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.
 
“Letter of Credit” means any Existing Letter of Credit or Additional Letter of
Credit.
 
“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the rate appearing on the Screen (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Euro-Currency Business Days prior to
the commencement of such Interest Period (or, in the case of a Swingline
Borrowing, on the date of commencement of such Interest Period), as the rate for
deposits in Dollars or the relevant Alternative Currency with a maturity
comparable to such Interest Period; provided that if the LIBO Screen Rate shall
not be available for such Interest Period for such currency at such time (an
“Impacted Interest Period”) but rates are then available on the Screen for other
periods for such currency, then the LIBO Rate shall be the Interpolated Rate;
provided, that if any LIBO Rate determined in accordance with the foregoing
shall be less than zero, the LIBO Rate shall be deemed to be zero for all
purposes of this Agreement.

 
15

--------------------------------------------------------------------------------

 
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.
 
“Loan Documents”  means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or conditions
with respect to the Company and its Subsidiaries disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Company with the Securities and Exchange
Commission prior to November 10, 2015 shall not constitute a “Material Adverse
Effect” to the extent so disclosed.
 
“Maturity Date” means November 13, 2020 or, as to any Lender for which the
Maturity Date is extended pursuant to Section 2.24, the date to which the
Maturity Date is so extended or, if any such day is not a Euro-Currency Business
Day, the next preceding Euro-Currency Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Lender” has the meaning assigned to such term in Section 2.25(b).
 
“New Lender Supplement” has the meaning assigned to such term in Section
2.25(c).
 
“Original Subsidiary Borrower” means each of Cummins Ltd., a company
incorporated under the laws of England and Wales in the United Kingdom, Cummins
Power Generation Ltd., a company incorporated under the laws of England and
Wales in the United Kingdom, Cummins Generator Technologies Limited, a company
incorporated under the laws of England and Wales in the United Kingdom, CMI
Global Equity Holdings C.V., a limited partnership organized under the laws of
the Netherlands, Cummins Global Financing LP, a limited partnership organized
under the laws of England and Wales in the United Kingdom, Cummins EMEA Holdings
Limited, a company incorporated under the laws of England and Wales in the
United Kingdom, Cummins International Holdings Cooperatief U.A., a company
incorporated under the laws of the Netherlands, CIFC Worldwide Partner C.V., a
limited partnership organized under the laws of the Netherlands, Power Group
International (Overseas Holdings) Limited, a company incorporated under the laws
of England and Wales in the United Kingdom, CMI UK Financing LP, a limited
partnership organized under the laws of England and Wales in the United Kingdom,
CMI UK Finance LP, a limited partnership organized under the laws of England and
Wales in the United Kingdom, and CMI Africa Holdings B.V., a company
incorporated under the laws of the Netherlands.  The Company may, by delivery to
the Administrative Agent of an Election to Terminate, terminate the status of
any of the above-listed Subsidiaries as an Original Subsidiary Borrower.  The
delivery of an Election to Terminate shall not affect any obligation of an
Original Subsidiary Borrower theretofore incurred or the Company’s guarantee
thereof.  The Administrative Agent shall promptly give notice to the Lenders of
the receipt of any such Election to Terminate.

 
16

--------------------------------------------------------------------------------

 
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 12.04.
 
“Participant Register” has the meaning assigned to such term in Section
12.04(c).
 
“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pound Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 
17

--------------------------------------------------------------------------------

 
 
“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in (a)
through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the Company; provided that such Subsidiary shall also
have guaranteed the obligations hereunder on or prior to the date on which such
Guarantee is given).
 
“Register” has the meaning set forth in Section 12.04.
 
“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.
 
“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (exclusive in
each case of the Commitment(s) and Revolving Credit Exposure(s) of Defaulting
Lenders).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or Canada
and (b) any Person owned or controlled by any such Person or Persons described
in the foregoing clause (a).

 
18

--------------------------------------------------------------------------------

 
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.
 
“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark and (b) with respect to Alternative Currency Loans, the Reuters
screen selected by the Administrative Agent that displays rates for interbank
deposits in the appropriate Alternative Currency or, in the case of either (a)
or (b), any successor or substitute screen provided by Reuters, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time in its reasonable discretion (and consistent with any such
determination by the Administrative Agent generally under substantially similar
credit facilities for which it acts as administrative agent) for purposes of
providing quotations of interest rates applicable to deposits in the London
interbank market.
 
“Securitization Financing” means, at any date, the aggregate amount of financing
raised through securitization transactions by the Company and its Consolidated
Subsidiaries and outstanding at such date to the extent the same do not give
rise to Indebtedness of the Company or a Consolidated Subsidiary.
 
“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:
 
(i)           the Company’s and the other Subsidiaries’ outstanding investments
in and advances to such Subsidiary exceed 10% of the Consolidated total assets
of the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);
 
(ii)           the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);
 
(iii)           the net sales of such Subsidiary (after intercompany
eliminations) exceed 10% of the Consolidated net sales of the Company for the
most recently completed fiscal year of the Company for which financial
statements have been delivered pursuant to Section 5.04(a); or
 
(iv)           any Subsidiary with or into which a Significant Subsidiary is
merged or which has acquired all or substantially all the assets of a
Significant Subsidiary in either case pursuant to a transaction permitted by
Section 6.02; provided, however, that such Subsidiary shall cease to be a
Significant Subsidiary at the time of delivery pursuant to Section 5.04(a) of
financial statements covering the fiscal year in which such transaction occurred
unless one of the conditions set forth in clauses (i), (ii) or (iii) above is
satisfied with respect to such Subsidiary.

 
19

--------------------------------------------------------------------------------

 
 
“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Company.
 
“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate Dollar Amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).

 
20

--------------------------------------------------------------------------------

 
 
“Swingline Lender” means each of BofA, JPMCB and ING Bank N.V., Dublin Branch,
in its capacity as lender of Swingline Loans hereunder.
 
“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means BofA, in its capacity as syndication agent in respect
of this Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
 
“Terminating Lender” has the meaning set forth in Section 2.24(d).
 
“Total Debt” means the Indebtedness of the Company and its Subsidiaries,
Consolidated in accordance with GAAP; provided that the term “Total Debt” shall
in any event exclude (i) contingent obligations of the Company or any Subsidiary
in respect of letters of credit, unless such letter of credit supports other
Indebtedness of any Person other than the Company and its Subsidiaries and (ii)
net obligations under Swap Agreements.
 
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans and the issuance of
Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
 “United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

 
21

--------------------------------------------------------------------------------

 
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).
 
Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”).
 
Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall” and the word “permit” shall be construed to have the same meaning and
effect as the word “suffer”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 1.04.  Accounting Terms; GAAP.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company wishes to amend any provision hereof to eliminate the effect of any
change in GAAP (or if the Administrative Agent notifies the Company that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Company and the
Required Lenders; provided, further, that any obligations relating to a lease
that was accounted for by the Company or any of its Subsidiaries in accordance
with GAAP as an operating lease as of the Effective Date and any operating lease
entered into after the Effective Date by the Company or any of its Subsidiaries
that would under GAAP as in effect on the Effective Date have been accounted for
as an operating lease shall be accounted for as obligations relating to an
operating lease and not as capital lease obligations (other than for purposes of
the preparation and delivery of financial statements).

 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars or in
an Alternative Currency as the Borrower elects pursuant to Section 2.03 to the
Borrower from time to time during the Availability Period; provided that,
immediately after each such Loan is made, the amount of each Lender’s Revolving
Credit Exposure shall not exceed such Lender’s Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.
 
Section 2.02.  Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Each Lender may, at its option, make any Loan available to any
foreign Subsidiary Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such foreign Subsidiary Borrower to
repay such Loan in accordance with the terms of this Agreement.
 
(b)  Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Euro-Currency Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Euro-Currency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)  At the time that any Revolving Borrowing is made, such Borrowing shall be
(i) in the case of a Dollar-Denominated Borrowing, in an aggregate Dollar Amount
that is not less than $10,000,000 and an integral multiple of $1,000,000 and
(ii) in the case of a Borrowing denominated in an Alternative Currency, in an
aggregate amount in such Alternative Currency that is not less than 10,000,000
units of such Alternative Currency and an integral multiple of 1,000,000 units
of such Alternative Currency; provided that an ABR Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f).  Each Swingline Loan shall be
in a Dollar Amount that is an integral multiple of $100,000 and not less than
$500,000, or, in the case of a Swingline Loan denominated in an Alternative
Currency, in an amount in such Alternative Currency that is an integral multiple
of 100,000 units of such Alternative Currency and not less than 500,000 units of
such Alternative Currency.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Euro-Currency Borrowings outstanding.

 
23

--------------------------------------------------------------------------------

 
 
(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Euro-Dollar Borrowing, by telephone not later than 11:00
a.m., New York City time, three Euro-Dollar Business Days before the date of the
proposed Borrowing, (b) in the case of an Alternative Currency Borrowing, in
writing at its London office not later than 11:00 a.m. London time, three
Euro-Currency Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, by telephone not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable and
each such telephonic Borrowing Request shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
(i)  the currency and the aggregate amount (in such currency) of the requested
Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Domestic Business Day in the
case of an ABR Revolving Borrowing and a Euro-Currency Business Day in the case
of a Euro-Currency Borrowing;
 
(iii)  in the case of a Revolving Borrowing in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Euro-Dollar Borrowing;
 
(iv)  in the case of a Euro-Currency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 
24

--------------------------------------------------------------------------------

 
 
Section 2.04.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans to
any Borrower in an Alternative Currency or (solely in the case of Swingline
Loans made by JPMCB and BofA) in Dollars, as the Borrower elects, from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (A) the aggregate principal amount of
outstanding Swingline Loans exceeding a Dollar Amount equal to $300,000,000, (B)
the aggregate principal amount of outstanding Swingline Loans made by any
Swingline Lender exceeding a Dollar Amount equal to $100,000,000 or such higher
amount as the applicable Swingline Lender may agree in writing, (C) such
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or (D) the
total Revolving Credit Exposures of all Lenders exceeding the total Commitments;
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
 
(b)  To request a Swingline Loan, the Borrower shall notify the applicable
Swingline Lender (with a copy to the Administrative Agent) of such request by
telephone (confirmed by facsimile or electronic communication, if arrangements
for doing so have been approved by the applicable Swingline Lender), (i) in the
case of an Alternative Currency Borrowing or a Euro-Dollar Borrowing, at its
London office no later than 12:00 (noon) London time on the date of the proposed
Swingline Loan (provided that the Borrower shall confirm such request by
facsimile (or electronic communication, if arrangements for doing so have been
approved by the applicable Swingline Lender) no later than 12 (noon) London time
on the date of the proposed Swingline Loan), and (ii) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Domestic Business Day in the case
of Dollar-Denominated Loans or a Euro-Currency Business Day in the case of an
Alternative Currency Loan), currency and amount of the requested Swingline Loan
and the location and number of the Borrower’s account to which the funds are to
be disbursed.  Each Swingline Lender shall make each Swingline Loan to be made
by it available to the Borrower by means of a credit to the account designated
by the Borrower for such purpose (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the applicable Issuing Bank) by (i) 4:00 p.m. London time, in
the case of Alternative Currency Loans and (ii) 4:00 p.m., New York City time,
in the case of Dollar-Denominated Loans, on the requested date of such Swingline
Loan.

 
25

--------------------------------------------------------------------------------

 
 
(c)  Any Swingline Lender may by written notice given to the Administrative
Agent not later than (i) 10:00 a.m., London time, on any Euro-Currency Business
Day, in the case of Alternative Currency Loans or (ii) 10:00 a.m., New York City
time, on any Domestic Business Day, in the case of Dollar-Denominated Loans,
require the Lenders to acquire participations on such Euro-Currency Business Day
or Domestic Business Day (as applicable) in all or a portion of its Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each  Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of such Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to such Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to such Swingline Lender.  Any amounts
received by such Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
Section 2.05.  Letters of Credit.  (a) Existing Letters of Credit.  On the
Effective Date, without further action by any party hereto, each applicable
Issuing Bank shall be deemed to have granted to each Lender, and each Lender
shall be deemed to have acquired from such Issuing Bank, a participation in each
Existing Letter of Credit equal to such Lender’s Applicable Percentage of (i)
the aggregate amount available to be drawn thereunder and (ii) the aggregate
unpaid amount of any outstanding reimbursement obligations in respect
thereof.  Such participations shall be on all the same terms and conditions as
participations granted in Additional Letters of Credit under Section 2.05(e).
 
(b)  General.  Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Additional Letters of Credit denominated in
Dollars or in an Alternative Currency for its own account in a form acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Additional Letter of Credit, the terms
and conditions of this Agreement shall control.

 
26

--------------------------------------------------------------------------------

 
 
(c)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of an Additional Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
such Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of an Additional Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be (x) a Domestic Business Day with
respect to any Letters of Credit issued in Dollars and (y) a Euro-Currency
Business Day with respect to any Letters of Credit issued in an Alternative
Currency), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section), the currency and amount in such
currency of such Additional Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form (with such changes thereto as the parties may
agree upon) in connection with any request for a Letter of Credit.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000 and (ii) the total Revolving Credit Exposures of all Lenders shall
not exceed the total Commitments.  Without limitation of the foregoing, no
Issuing Bank shall be required to issue, amend, renew or extent any Letter of
Credit if, after giving effect thereto, the LC Exposure with respect to all
Letters of Credit issued by such Issuing Lender would exceed its Issuing Bank
Sublimit.
 
(d)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Additional Letter of Credit or, in the case of any renewal or
extension thereof, one year after such renewal or extension (or, if any such day
is not (x) with respect to Letters of Credit issued in Dollars, a Domestic
Business Day or (y) with respect to Letters of Credit issued in an Alternative
Currency, a Euro-Currency Business Day, the next preceding Domestic Business Day
or Euro-Currency Business Day, as applicable) and (ii) the LC Termination Date;
provided that an Additional Letter Credit may expire after, but in any event no
later than one year after, the LC Termination Date, if such Additional Letter of
Credit is cash collateralized in accordance with Section 2.05(k) or backed by a
standby letter of credit from a financial institution with a rating of A2 or
higher from Moody’s or A or higher from S&P on the date of its issuance, renewal
or extension (as applicable), in each case in an amount and on terms
satisfactory to the Administrative Agent and the applicable Issuing Bank.  The
expiry date of any Letter of Credit may be extended from time to time (i) at the
Borrower’s request in accordance with (c) above or (ii) in the case of an
Evergreen Letter of Credit, automatically, without prior notice to and approval
from the other Lenders, in each case so long as such extension (A) is for a
period not exceeding one year, (B) is granted (or the last day on which notice
can be given to prevent such extension occurs) no earlier than three months
before the then existing expiry date thereof and (C) does not extend beyond the
LC Termination Date (unless the requirements of the proviso set forth in the
prior sentence are satisfied).

 
27

--------------------------------------------------------------------------------

 
 
(e)  Participations.  By the issuance of an Additional Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank in the applicable
currency, such Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
(f)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency of such LC Disbursement (i) if such LC Disbursement shall have been
denominated in Dollars, not later than 2:00 p.m., New York City time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 2:00 p.m., New York City time, on (x) the
Domestic Business Day that the Borrower receives such notice, if such notice is
received prior to 9:00 a.m., New York City time, on the day of receipt or (y)
the Domestic Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt and (ii) if such LC Disbursement shall have been denominated in
an Alternative Currency, not later than 12:00 noon, London time, on the
Euro-Currency Business Day following the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to 4:00
p.m., London time, on the date such LC Disbursement is made, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, London time, on (x) the Euro-Currency Business Day
following the date that the Borrower receives such notice, if such notice is
received prior to 4:00 p.m., London time, on the day of receipt or (y) the
second Euro-Currency Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with (A) in the case of LC Disbursements
denominated in Dollars, an ABR Revolving Borrowing (of not less than
$10,000,000) or a Swingline Loan (of not less than $500,000) in an equal amount
and (B) in the case of LC Disbursements denominated in an Alternative Currency,
a Euro-Currency Borrowing for an equivalent amount in such currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan or Euro-Currency Borrowing.  If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 
28

--------------------------------------------------------------------------------

 
 
(g)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 

 
29

--------------------------------------------------------------------------------

 
 
(h)  Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
 
(i)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) if
such amount is denominated in Dollars, at the rate per annum then applicable to
ABR Revolving Loans, (ii) if such amount is denominated in an Alternative
Currency, at the rate per annum equal to the sum of the Applicable Rate with
respect to Euro-Currency Loans plus the rate per annum at which one-day deposits
in relevant currency in an amount approximately equal to such unpaid amount are
offered by the principal London office of the Administrative Agent in the London
interbank market for such day; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (f) of this Section, then 2%
per annum shall be added to the applicable rate specified above.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (f) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 

 
30

--------------------------------------------------------------------------------

 
 
(j)  Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(k)  Cash Collateralization.  If any Event of Default shall occur and be
continuing (but, except in the case of an Event of Default under clause (b),
(c), (g) or (h) of Article 8, only if the maturity of any then outstanding Loans
shall have been accelerated and the Commitments terminated pursuant to Article
8), on the Domestic Business Day that the Company receives notice from the
Administrative Agent given upon request of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in each relevant currency
equal to the LC Exposure in such currency as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (g) or (h) of Article 8.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Company hereby grants a
lien and security interest in, and sole and exclusive dominion and control,
including the exclusive right of withdrawal, over such account to the
Administrative Agent.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three Business Days after all Events of
Default have been cured or waived free and clear of all Liens created hereunder.

 
31

--------------------------------------------------------------------------------

 
 
Section 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof:
 
(i)  if such Borrowing is to be made in Dollars, not later than 12:00 noon (New
York City time), in funds immediately available in New York City, to the account
of the Administrative Agent most recently designated for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04; or
 
(ii)  if such Borrowing is to be made in an Alternative Currency, not later than
12:00 noon (London time), in such Alternative Currency (in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency) to the account of the Administrative Agent as shall have
most recently been designated by the Administrative Agent for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.
 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 
Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the Federal
Funds Effective Rate (if such amount was distributed in Dollars) or the rate per
annum at which one-day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market (if such amount was distributed in an Alternative Currency).

 
32

--------------------------------------------------------------------------------

 
 
Section 2.07.  Interest Elections.  (a)  Each Dollar-Denominated Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Euro-Dollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Euro-Dollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
 
(b)  To make an election pursuant to Section 2.07(a), the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Dollar-Denominated Loan of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to paragraphs (iii) and (iv) below
shall be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Domestic Business Day in the case of an ABR Borrowing
and a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Euro-Dollar Borrowing; and
 
(iv)  if the resulting Borrowing is a Euro-Dollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 
33

--------------------------------------------------------------------------------

 
 
If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Euro-Dollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Euro-Dollar Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Euro-Dollar Borrowing and (ii) unless repaid, each Euro-Dollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
(f)  Each Revolving Loan that is an Alternative Currency Loan shall have an
initial Interest Period as specified in the applicable Borrowing
Request.  Thereafter, the Borrower may elect to continue such Borrowing and may
elect Interest Periods therefor, by notifying the Administrative Agent of such
election by telephone by the time and at the office that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting an
Alternative Currency Loan to be made on the effective date of such
election.  The Borrower may elect different options with respect to different
portions of the affected Borrowing (each in a minimum Dollar Amount of
$10,000,000), in which case each such portion shall be allocated ratably among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  Promptly
following receipt of such Interest Election Request the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.  If the Borrower fails to deliver a timely Interest
Election Request with respect to an Alternative Currency Borrowing prior to the
end of the Interest Period applicable thereto, or any Interest Election Request
fails to specify an Interest Period, then unless such Borrowing is repaid as
provided herein, the Borrower shall be deemed to have elected a subsequent
Interest Period of one month’s duration.
 
Section 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall termi­nate on the Maturity Date.
 
(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures of all Lenders would exceed
the total Commitments.

 
34

--------------------------------------------------------------------------------

 
 
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
five Domestic Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments under this Section 2.08 shall be
made ratably among the Lenders in accordance with their respective Commitments.
 
Section 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to each Swingline Lender the then unpaid principal
amount of each of its Swingline Loans on the earlier of the Maturity Date and
the date which is 15 Domestic Business Days after such Swingline Loan is made.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the currency and amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, such Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent and the
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.04) be represented by one or more promissory notes in such form payable to
the order of the payee named therein and its registered assigns.

 
35

--------------------------------------------------------------------------------

 
 
Section 2.10.  Prepayment of Loans.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Euro-Dollar Borrowing, not later than 11:00 a.m., New York City
time, three Euro-Dollar Business Days before the date of prepayment, (ii) in the
case of prepayment of an Alternative Currency Borrowing, to its London office
not later than 11:00 a.m. London time three Euro-Currency Business Days before
the date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Domestic Business
Day before the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time (London time if
such Swingline Loan is denominated in Alternative Currencies or made to a
Borrower other than the Company), on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment under this Section 2.10 shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.
 
Section 2.11.  Fees.  (a)  Subject to Section 2.23, the Company agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee in
Dollars, which shall accrue at the Applicable Rate on the daily unused amount of
the Commitment of such Lender (other than a Defaulting Lender and disregarding,
solely for purposes of computation of such fee, outstanding Swingline Loans)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 
36

--------------------------------------------------------------------------------

 
 
(b)  Subject to Section 2.23, the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each Letter of Credit in the currency of such
Letter of Credit, which shall accrue during each Calendar Quarter (or shorter
period commencing on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date occurs) at a rate per annum equal
to the Euro-Currency Margin (determined for this purpose on the first Domestic
Business Day of such Calendar Quarter or shorter period) (or, in the case of
performance standby Letters of Credit, with respect to nonfinancial contractual
obligations only, at a rate per annum equal to 75% of the Applicable Margin) on
such Lender’s daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee in the currency of the
applicable Letter of Credit, which shall accrue at the rate of 0.125% per annum
on the average daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Domestic Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), except that fees payable in Pounds
Sterling  shall be computed on the basis of a year of 365 days (or 366 days in a
leap year).
 
(c)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto.  Fees paid in
accordance with this Section 2.11 shall not be refundable under any
circumstances.
 
Section 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Euro-Currency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)  The Loans comprising each Swingline Borrowing shall bear interest, at the
election of the applicable Borrower, at (x) solely in the case of Swingline
Loans denominated in Dollars, the Alternative Base Rate plus the Applicable
Rate, (y) the Adjusted LIBO Rate that would be applicable to Euro-Currency Loans
in the applicable currency with a one-month Interest Period commencing on the
date such loan is made, plus the Applicable Rate, or (z) prior to any funding by
the Lenders of their participations therein pursuant to Section 2.04(c), at such
other rate as shall from time to time be agreed between the applicable Swingline
Lender and the applicable Borrower.

 
37

--------------------------------------------------------------------------------

 
 
(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of or interest on any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Euro-Dollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(f)  All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in Pound Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
Section 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Euro-Currency Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for deposits in the relevant
currency for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate applicable to Euro-Currency Borrowings in the relevant
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 
38

--------------------------------------------------------------------------------

 
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly after becoming aware thereof), (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Euro-Currency
Borrowing of the affected currency shall be ineffective and (ii) if any
Borrowing Request requests a Euro-Currency Borrowing in the affected currency,
such Borrowing shall be made as an ABR Borrowing in an equal Dollar Amount.
 
Section 2.14.  Increased Costs.  (a) If any Change in Law shall
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Applicable Lending Office (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)  impose on any Lender (or its Applicable Lending Office) or any Issuing
Bank or the London interbank market any other condition affecting this Agreement
or Euro-Currency Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Currency Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender (or its Applicable Lending Office) or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Swingline Loan or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) or such Issuing Bank hereunder
(whether of principal, interest or otherwise), then the Company will pay (or
will cause the relevant Borrower to pay) to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

 
39

--------------------------------------------------------------------------------

 
 
(c)  If a Change in Law shall subject any Lender or Issuing Bank to any Taxes
(other than Indemnified Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto, and the result
shall be to increase the cost to such Lender or Issuing Bank of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or Issuing Bank of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Lender or Issuing Bank
such additional amount or amounts as will compensate such Lender or Issuing Bank
for such additional costs incurred or reduction suffered.
 
(d)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the calculation of such amount or amounts in reasonable detail shall
be delivered to the Company and shall be conclusive absent clearly demonstrable
error; provided that such Lender or Issuing Bank shall not be required to
disclose any information to the extent prohibited by law or regulation.  The
Company or the relevant Borrower, as the case may be, shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate free of clearly demonstrable error within 15 days after receipt
thereof. In requesting any compensation pursuant to this Section, each Lender or
Issuing Bank will use good faith efforts to treat the applicable Borrower in
substantially the same manner as such Lender or Issuing Bank treats other
similarly situated borrowers under similar circumstances.
 
(e)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, as the case
may be; provided that the Borrower shall not be required to compensate a Lender
or an Issuing Bank pursuant to this Section 2.14 for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s claim to receive compensation therefor; provided further that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
Section 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Euro-Currency Loan (or Swingline Loan that is not an ABR Loan)
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Euro-Dollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Euro-Currency Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith) or (d) the assignment of any Euro-Currency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss (excluding loss of margin),
cost and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars or other applicable currency of a
comparable amount and period from other banks in the London interbank market;
provided, however, that such Borrower shall not be required to compensate any
Lender for any costs of terminating or liquidating any hedge or trading position
(including any rate swap, basis swap, forward rate transaction, interest rate
option, cap, collar or floor transaction, or any similar transaction).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the calculation of such
amount or amounts in reasonable detail shall be delivered to the Borrower and
shall be conclusive absent clearly demonstrable error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate free of clearly
demonstrable error within 10 days after receipt thereof.

 
40

--------------------------------------------------------------------------------

 
 
Section 2.16.  Taxes.  (a) Any and all payments by or on account of any
obligation of any Borrower under the Loan Documents shall be made free and clear
of and without deduction for any Taxes, except as required by applicable
law.  If any Borrower or the Administrative Agent (the “Withholding Agent”)
shall be required to deduct any Indemnified Taxes or Other Taxes from or in
respect of any sum payable under the Loan Documents to any Lender, Issuing Bank
or the Administrative Agent, then (i) the sum payable by such Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Withholding Agent shall make such deductions and (iii) the Withholding
Agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
 
(b)  In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The relevant Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower under the
Loan Documents (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
relevant Borrower shall not be obligated to indemnify the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, pursuant to this Section
in respect of penalties, interest or similar liabilities arising therefrom or
with respect thereto to the extent such penalties, interest or similar
liabilities are attributable to the gross negligence or willful misconduct by
the Administrative Agent, such Lender or such Issuing Bank, as the case may
be.  A certificate as to the amount of such payment or liability delivered to
the relevant Borrower by a Lender or an Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent clearly demonstrable error.
 

 
41

--------------------------------------------------------------------------------

 
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Lender, including any Issuing Bank, that is entitled to an exemption
from or reduction of withholding Tax with respect to payments under this
Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.  In addition, any Lender, including any Issuing Bank, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(f)  Without limiting the foregoing, at the times indicated herein, each Foreign
Lender shall, to the extent it is legally entitled to do so, provide the Company
and the Administrative Agent with duly and accurately executed originals of
Internal Revenue Service form W-8BEN, W-8IMY (accompanied by a form W-8ECI,
W-8BEN, W-9 and other certification documents from each beneficial owner, as
applicable) or W-8ECI (in each case accompanied by any statements which may be
required under applicable Treasury regulations), as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income Taxes or (ii)
subject to a reduced rate of United States federal withholding Tax.  Such forms
shall be provided (x) on or prior to the date of the Lender’s execution and
delivery of this Agreement in the case of each Lender listed on the signature
pages hereof, and on or prior to the date on which it becomes a Lender in the
case of each other Lender, and (y) on or before the date that such form expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent form so delivered by the Lender.

 
42

--------------------------------------------------------------------------------

 
 
(g)  Any Lender, including any Issuing Bank, that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent), duly and
accurately executed originals of Internal Revenue Service form W-9 certifying,
to the extent such Lender is legally entitled to do so, that such Lender is not
subject to U.S. federal backup withholding Tax.  For the avoidance of doubt,
such Tax is an “Excluded Tax”.
 
(h)  If a payment made to a Lender, including any Issuing Bank, under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of this Section 2.18(h), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement, whether
or not included in the definition of FATCA.
 
(i)  Each Lender, including any Issuing Bank, agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.
 
(j)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses with respect to such refund of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 
43

--------------------------------------------------------------------------------

 
 
(k)  Each Lender, including any Issuing Bank, shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the such Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).
 
(l)  Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Administrative Agent, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement
 
Section 2.17.  Foreign Subsidiary Costs.  If the cost to any Lender of making or
maintaining any Loan to or of issuing or maintaining any Letter of Credit for
the account of a Subsidiary Borrower is increased, or (except as permitted by
Section 2.16) the amount of any sum received or receivable by any Lender (or its
Applicable Lending Office) is reduced in each case by an amount deemed by such
Lender to be material, by reason of the fact that such Subsidiary Borrower is
incorporated in, or conducts business in, a jurisdiction outside the United
States, the Company shall indemnify such Lender for such increased cost or
reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent).  A certificate of such Lender claiming compensation under
this Section 2.17 and setting forth the additional amount or amounts to be paid
to it hereunder (and a calculation thereof in reasonable detail) shall be
delivered to the Company contemporaneously with any such demand and shall be
conclusive in the absence of clearly demonstrable error.  In requesting any
compensation pursuant to this Section, each Lender will use good faith efforts
to treat the Company in substantially the same manner as such Lender treats
other similarly situated borrowers under similar circumstances.

 
44

--------------------------------------------------------------------------------

 
 
Section 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment of principal of, and interest on, the
Dollar-Denominated Loans, of LC Exposures denominated in Dollars and of fees
hereunder, not later than 12:00 noon (New York City time) on the date when due,
in Dollars in funds immediately available in New York City.  The Borrower shall
make each payment of principal of, and interest on, the Alternative Currency
Loans and of LC Exposures denominated in an Alternative Currency in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency.  Each such payment
shall be made without reduction by reason of any set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Domestic Business Day (in the case of amounts denominated in Dollars) or
Euro-Currency Business Day (in the case of amounts denominated in an Alternative
Currency) for purposes of calculating interest thereon.  All such payments shall
be made to the Administrative Agent at its offices at 270 Park Avenue, New York,
New York, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Domestic Business Day (in the case of ABR Loans and LC
Exposures denominated in Dollars) or a Euro-Currency Business Day (in the case
of Euro-Currency Loans and LC Exposures denominated in an Alternative Currency),
the date for payment shall be extended to the next succeeding Domestic Business
Day (in the case of ABR Loans and LC Exposures denominated in Dollars) or
Euro-Currency Business Day  (in the case of Euro-Currency Loans and LC Exposures
denominated an Alternative Currency), and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 
45

--------------------------------------------------------------------------------

 
 
(d)  Unless the Administrative Agent shall have received notice from the Company
or the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that a Borrower will not make such payment, the Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) the Federal Funds Effective Rate (if such
distribution was made in Dollars) or (ii) the rate per annum at which one-day
deposits in the relevant currency are offered by the principal London office of
the Administrative Agent in the London interbank market (if such distribution
was made in an Alternative Currency).
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e), 2.05(f), 2.06(b), 2.18(d) or 12.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent, any Swingline Lender or any Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 
46

--------------------------------------------------------------------------------

 
 
Section 2.19.  Mitigation Obligations; Replacement of Lenders.
 
(a)  If any Lender requests compensation under Section 2.14 or 2.17, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  If any Lender or Participant of any Lender requests compensation under
Section 2.14 or 2.17, or if any Borrower is required to pay any additional
amount to any Lender, any Participant of any Lender or any Governmental
Authority for the account of any Lender (or a Participant) pursuant to Section
2.16, or if any Lender becomes a Defaulting Lender or invokes Section 2.22, or
if any Lender shall reject a requested additional Approved Jurisdiction or
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, or if any Lender is a Disqualified Institution at the time it becomes
a Lender or any Lender assigns or participates all or any portion of its Loans
and/or Commitments to a Disqualified Institution in violation of Section 12.04,
without the written consent of the Borrower, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or 2.17 or payments required to be made pursuant
to Section 2.16, such assignment will result in a reduction in such compensation
or payments.
 
Section 2.20.  Currency Equivalents.  (a) The Administrative Agent shall
determine the Dollar Amount of each Alternative Currency Loan as of the first
day of each Interest Period applicable thereto (or, in the case of a Swingline
Loan, the date of borrowing) and, in the case of any such Interest Period of
more than three months, at three-month intervals after the first day thereof,
and shall promptly notify the Borrower and the Lenders of each Dollar Amount so
determined by it.  Each such determination shall be based on the Spot Rate (i)
on the date of the related Borrowing Request (or request pursuant to Section
2.04) for purposes of the initial such determination for any Alternative
Currency Loan and (ii) on the fourth Euro-Currency Business Day prior to the
date as of which such Dollar Amount is to be determined, for purposes of any
subsequent determination.

 
47

--------------------------------------------------------------------------------

 
 
(b)  The Administrative Agent shall determine the LC Exposure related to each
Letter of Credit as of the date of issuance thereof and at three-month intervals
after the date of issuance thereof.  Each such determination shall be based on
the Spot Rate (i) on the date of the related notice of issuance, in the case of
the initial determination in respect of any Letter of Credit and (ii) on the
fourth Euro-Currency Business Day prior to the date as of which such Dollar
Amount is to be determined, in the case of any subsequent determination with
respect to an outstanding Letter of Credit.
 
(c)  If, other than as a result of fluctuations in currency exchange rates,
after giving effect to any such determination of a Dollar Amount, the total
Revolving Credit Exposures of all Lenders exceed the aggregate amount of the
Commitments or if at any time, solely as a result of fluctuations in currency
exchange rates, the aggregate Dollar Amount of Loans and LC Exposures exceeds
105% of the aggregate amount of the Commitment, the Borrowers shall within five
Euro-Currency Business Days prepay outstanding Loans (as selected by the Company
and notified to the Lenders through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) or take other
action to the extent necessary to eliminate any such excess.
 
Section 2.21.  Margin Determinations.  The Administrative Agent shall determine
the Applicable Rate from time to time in accordance with the provisions set
forth below:
 
The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”
 
The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”
 
The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”
 
Pricing Grid
Pricing
Level
Commitment
 Fee
Euro-Currency
Margin
ABR
Margin
I
0.04%
0.50%
 0.00%
II
0.045%
0.625%
 0.00%
III
0.055%
0.75%
0.00%
IV
0.07%
0.875%
0.00%
V
0.09%
1.00%
0.00%



 
48

--------------------------------------------------------------------------------

 
 
For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:
 
“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.
 
“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.
 
“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.
 
“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.
 
“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.
 
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date.  A “better” Pricing Level
is one with a lower roman numeral.
 
“Rating Agency” means S&P or Moody’s (and their successors).
 
In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.
 
The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be disregarded; provided that if no
such rating is available from any one or more of the two Rating Agencies, the
ratings used for purposes of determining the Pricing Level with respect to each
such Rating Agency shall be the corporate family rating assigned by such Rating
Agency to the Company.  The rating in effect at any date is that in effect at
the close of business on such date.  If the rating system of any Rating Agency
shall change, or if any Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent
shall negotiate in good faith to amend this Section to reflect such changed
rating system or the nonavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Pricing Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 
49

--------------------------------------------------------------------------------

 
 
Section 2.22.  Illegality.  (a) If, after the Effective Date, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Euro-Currency Lending Office) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Euro-Currency
Lending Office) to make, maintain or fund its Euro-Currency Loans to any
Borrower and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon until such Lender notifies the Company and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist (which such Lender shall do promptly after becoming aware thereof),
the obligation of such Lender to make Euro-Currency Loans to such Borrower, or
to convert outstanding Loans to such Borrower into Euro-Dollar Loans, shall be
suspended.  If such notice is given with respect to Euro-Dollar Loans, each
Euro-Dollar Loan of such Lender then outstanding shall be converted to an ABR
Loan either (i) on the last day of the then current Interest Period applicable
to such Euro-Dollar Loan if such Lender may lawfully continue to maintain and
fund such Euro-Dollar Loan to such day or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such
Euro-Dollar Loan to such day.  If such notice is given with respect to
Alternative Currency Loans, the relevant Borrower shall prepay such Alternative
Currency Loans either (i) on the last day of the then current Interest Period
applicable to such Alternative Currency Loan if such Lender may lawfully
continue to maintain and fund such Alternative Currency Loan to such day or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Alternative Currency Loan to such day.
 
(b)  If it is unlawful for any Lender (or its Applicable Lending Office) to make
or maintain Loans to any Subsidiary Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make or maintain
Loans to such Subsidiary Borrower shall be suspended.  If such notice is given,
each Loan of such Lender then outstanding to such Subsidiary Borrower shall be
prepaid either (i) in the case of a Euro-Currency Loan, on the last day of the
then current Interest Period applicable thereto if such Lender may lawfully
continue to maintain such Loan to such day or (ii) immediately if clause (i)
does not apply.

 
50

--------------------------------------------------------------------------------

 
 
(c)  If so requested by the Administrative Agent and the Company, and provided
that it may lawfully do so, any Lender whose Alternative Currency Loans have
been prepaid pursuant to clause (a) of this Section or whose Loans to a
Subsidiary Borrower have been prepaid pursuant to clause (b) of this Section
shall purchase participations in the related Loans of the other Lenders, and
such other adjustments shall be made, including without limitation Loans to the
Company in an equivalent Dollar Amount in the event that participations in such
related Loans may not lawfully be purchased by such Lenders, as may be required
so that the credit exposure of the Lenders with respect to the Loans is shared
on a basis proportionate to the Commitments of the Lenders.
 
(d)  Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
 
Section 2.23.  Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
 
(a)  fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
 
(b)  if any Swingline Exposure or LC Exposure exists with respect to a Lender at
the time such Lender becomes a Defaulting Lender then:
 
(i)  provided no Default shall have occurred and be continuing, the Swingline
Exposure (other than the portion of such Swingline Exposure referred to in
clause (b) of the definition of such term) and LC Exposure of such Defaulting
Lender shall be automatically reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Domestic Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, either (A) procure the reduction or termination of the
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) or (B) cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(k) for so long as such LC Exposure is outstanding;
 

 
51

--------------------------------------------------------------------------------

 
 
(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)  to the extent that the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.11(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages; and
 
(v)  if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks until and to the extent that such LC Exposure is
reallocated, reduced, terminated and/or cash collateralized; and
 
(c)  so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan and any Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Defaulting
Lender’s then outstanding Swingline Exposure and LC Exposure after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or prepaid, reduced, terminated and/or cash collateralized in accordance
with Section 2.23(b), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(b)(i) (and such
Defaulting Lender shall not participate therein).
 
If a Swingline Lender or an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its funding obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and any Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to the Swingline Lenders or the Issuing Banks in respect of such Lender
hereunder relating to Swingline Exposure and/or LC Exposure.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks reasonably determine that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine is necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that there shall be no retroactive effect on fees
reallocated pursuant to Section 2.23(b)(iv) and (v).

 
52

--------------------------------------------------------------------------------

 
 
Section 2.24.  Extension of Maturity Date.
 
(a)  Each Lender’s Commitment may be extended, if at the time the conditions
specified in Section 4.02 are met, in the manner set forth in this Section 2.24,
on not more than two occasions (any such occasion, an “Extension Date”) for a
period of one year after the date on which the Commitment of such Lender would
have been terminated; provided that no such extension request shall result in a
Maturity Date for any Lender that is more than five years after the relevant
Extension Date.  If the Company wishes to request an extension of each Lender’s
Commitment, it shall give notice to that effect to the Administrative Agent not
less than 30 days prior to the applicable Extension Date, whereupon the
Administrative Agent shall promptly notify each of the Lenders of such
request.  Each Lender will use its best efforts to respond to such request,
whether affirmatively or negatively, as it may elect in its discretion, within
15 days of such request (or such longer period as the Company and the
Administrative Agent may reasonably agree) to the Administrative Agent.  If any
Lender shall not have responded affirmatively within such 15-day period (or such
longer period, if applicable), such Lender shall be deemed to have rejected the
Company’s proposal to extend its Commitment, and only the Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Administrative Agent of counterparts of an extension agreement in form
reasonably satisfactory to the Administrative Agent and the Company (an
“Extension Agreement”), duly completed and signed by the Company, the
Administrative Agent and all of the Lenders which have responded
affirmatively.  The Administrative Agent shall provide to the Company, no later
than 10 days prior to the Extension Date for any such request, a list of the
Lenders which have responded affirmatively.  The Extension Agreement shall be
executed and delivered no later than five days prior to the Extension Date, and
no extension of the Commitments pursuant to this Section 2.24 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Lenders having at least 51% of the aggregate amount of
the Commitments.
 
(b)  If any Lender rejects, or is deemed to have rejected, the Borrower’s
proposal to extend its Commitment (i) this Agreement shall terminate on the
Maturity Date with respect to such Lender, (ii) the Borrower shall pay to such
Lender on the Maturity Date any amounts due and payable to such Lender on such
date and (iii) the Borrower may, if it so elects, designate a Person not
theretofore a Lender and reasonably acceptable to the Administrative Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that the aggregate amount of the Commitments
following any designation or agreement may not exceed the aggregate amount of
the Commitments as in effect immediately prior to the relevant request.  Upon
execution and delivery by the Borrower and such replacement Lender or other
Person of an instrument of assumption in form and amount reasonably satisfactory
to the Administrative Agent and execution and delivery of the Extension
Agreement pursuant to Section 2.24(a), such existing Lender shall have a
Commitment as therein set forth or such other Person shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder.

 
53

--------------------------------------------------------------------------------

 
 
(c)  The Administrative Agent shall promptly notify the Lenders and the Company
of the effectiveness of each extension of the Commitments pursuant to this
Section 2.24.
 
(d)  If, by reason of the operation of this Section 2.24, the Maturity Date of
any Lender (a “Terminating Lender”) occurs prior to the Maturity Date of any
other Lender, then (i) upon such earlier Maturity Date, the participations of
the Terminating Lender in all then outstanding Letters of Credit shall be
reallocated among the other Lenders and/or cash collateralized in the same
manner as contemplated by Section 2.23(b) and (ii) subject to implementation of
clause (i), the participation of the Terminating Lender in each then outstanding
Letter of Credit shall terminate.
 
Section 2.25.  Increase in the Aggregate Commitments.
 
(a)  Provided that no Default or Event of Default has occurred and is
continuing, the Company may from time to time, at any time prior to the Maturity
Date, by notice to the Administrative Agent, request that the aggregate amount
of the Commitments be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is not later than 90 days prior to the scheduled Maturity Date then in
effect (an “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that in no event shall the aggregate
amount of the Commitments at any time exceed $2,750,000,000.
 
(b)  In its notice to the Administrative Agent regarding a Commitment Increase,
the Company shall specify the amount of such Commitment Increase, each existing
Lender (each an “Increasing Lender”) and each additional lender (each a “New
Lender”) (each of which additional lenders shall be a bank, financial
institution or other entity reasonably acceptable to the Administrative Agent,
each Issuing Bank and each Swingline Lender) that is willing to provide an
additional or new Commitment in respect thereof, the amount of each Increasing
Lender’s additional Commitment in respect thereof (if any), the amount of each
New Lender’s new Commitment in respect thereof (if any) and the related Increase
Date.  It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any increase in its Commitment.
 
(c)  Any Increasing Lender that elects to increase its Commitment shall execute
a Commitment Increase Supplement, whereupon such Increasing Lender’s Commitment
shall increase by the amount set forth therein effective on the Increase Date
specified therein.  Any New Lender that elects to become a “Lender” under this
Agreement shall execute a new lender supplement substantially in the form of
Exhibit H (a “New Lender Supplement”), whereupon such New Lender shall become a
Lender, with a Commitment in the amount set forth therein that is effective on
the Increase Date specified therein, for all purposes and to the same extent as
if originally a Lender party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 
54

--------------------------------------------------------------------------------

 
 
(d)  No increase in the Commitments (or in the Commitment of any Lender) shall
become effective under this paragraph unless, on the applicable Increase Date:
 
(i)  the conditions set forth in Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase); and
 
(ii)  the Administrative Agent shall have received on or before such Increase
Date the following, each dated such date:
 
(A)           (a) certified copies of the general resolutions of the Board of
Directors of the Borrower which authorize the borrowings under the Commitment
Increase and the corresponding modifications to this Agreement and (b) opinions
of counsel for the Company and Borrower, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent addressing the matters set
forth in Exhibits B-1, B-2 and B-3, as applicable;
 
(B)           From (x) each New Lender, a New Lender Supplement, duly executed
by such New Lender, the Administrative Agent and the Company; and (y) from each
Increasing Lender, a Commitment Increase Supplement, duly executed by such
Lender, the Administrative Agent and the Company.
 
(e)  Unless otherwise agreed by the Administrative Agent, on each Increase Date,
subject to the satisfaction of the conditions of this Section 2.25, each
Borrower shall prepay all then outstanding Loans made to it, which prepayment
shall be accompanied by payment of all accrued interest on the amount prepaid
and any amounts payable pursuant to Section 2.15 in connection therewith, and,
to the extent it determines to do so, reborrow Loans from all the Lenders (after
giving effect to the new and/or increased Commitments becoming effective on such
date).  Any prepayment and reborrowing pursuant to the preceding sentence shall
be effected, to the maximum extent practicable, through the netting of amounts
payable between the relevant Borrower and the respective Lenders with a view
toward minimizing breakage costs and transfers of funds.  The respective LC
Exposures of the Lenders shall be redetermined as of the effective date of such
increase in proportion to their respective Applicable Percentages after giving
effect to such increase.

 
55

--------------------------------------------------------------------------------

 

ARTICLE 3
Representations and Warranties
 
The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:
 
Section 3.01.  Organization; Powers.  It and each Significant Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party and under each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of any Borrower, to borrow hereunder.
 
Section 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of any Credit Party or any Significant Subsidiary, (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which any
Credit Party or any Significant Subsidiary is a party or by which any of them or
any of their property is or may be bound, (iv) be in material conflict with,
result in a material breach of or constitute (alone or with notice or lapse of
time or both) a material default under any such indenture, agreement or other
instrument or (v) result in the creation or imposition of any Lien upon any
property or assets of any Credit Party or any Significant Subsidiary (other than
under any Loan Document).
 
Section 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by the Company and each Original Subsidiary Borrower and constitutes,
and each other Loan Document to which any Credit Party is party, when executed
and delivered by such Credit Party, will constitute, a legal, valid and binding
obligation of each such Credit Party enforceable against each such Credit Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  The Loans and all other
obligations or liabilities of the Company and each other Borrower hereunder
shall not be subordinated in right of payment to any other Indebtedness of the
Company or such Borrower, respectively (it being understood that secured
obligations of the Company or any other Borrower have, by virtue of such
security, a prior claim on the related collateral).

 
56

--------------------------------------------------------------------------------

 
 
Section 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or other action by any Governmental Authority to be
made or obtained by any Credit Party is or will be required in connection with
the Transactions, except such as will have been made or obtained on or before
the Effective Date and thereafter will be in full force and effect and any
informational filing with the Securities and Exchange Commission.
 
Section 3.05.  Financial Statements.  (a) The Company has heretofore furnished
to the Lenders (i) its Consolidated balance sheet and related Consolidated
statements of earnings, cash flows and shareholders’ equity as of and for the
fiscal year ended December 31, 2014, audited by and accompanied by the opinion
of Pricewaterhouse Coopers LLP, independent public accountants and (ii) its
Consolidated balance sheet and related Consolidated statements of earnings and
cash flows as of and for the fiscal quarter ended September 27, 2015, certified
by its chief financial officer.  Such financial statements present fairly in all
material respects the financial position of the Company and its Consolidated
Subsidiaries as of such dates and their results of operations and cash flows for
such periods.  Such statements of financial position and the notes thereto
disclose all material liabilities, direct or contingent, of the Company and its
Consolidated Subsidiaries as of the dates thereof required to be disclosed under
GAAP.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.
 
(b)  Since December 31, 2014, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries taken as whole.
 
Section 3.06.  Litigation; Compliance with Laws.  (a) There are not any actions,
suits, proceedings or governmental investigations at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Company or Original Subsidiary Borrower, threatened in writing against the
Company or any Subsidiary or any business, property or rights of any such Person
(i) which involve the Loan Documents or the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination which could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(b)  Neither the Company nor any of the Subsidiaries is in violation of any law,
rule or regulation (including, without limitation, the Trading with the Enemy
Act of the United States of America (as amended), any of the foreign assets
control regulations of the United States Treasury Department (as amended) and
the Patriot Act), or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect.
 
Section 3.07.  Federal Reserve Regulations.  The making of the Loans hereunder
and the use of the proceeds thereof as contemplated hereby will not violate or
be inconsistent with Regulation U or Regulation X.  After application of the
proceeds of any Loan, not more than 25% of the assets of the Company and its
Subsidiaries taken as a whole will be represented by margin stock (within the
meaning of Regulation U).
 

 
57

--------------------------------------------------------------------------------

 
 
Section 3.08.  No Regulatory Restrictions on Borrowing.  Neither the Company nor
any other Borrower is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b) subject
to any other applicable regulatory scheme which restricts its ability to incur
the indebtedness to be incurred hereunder.
 
Section 3.09.  Tax Returns.  The Company and each Subsidiary has filed or caused
to be filed all Federal, state and local tax returns required to have been filed
by it and has paid or caused to be paid all taxes shown to be due and payable on
such returns or on any assessments received by it, except (a) taxes that are
being contested in accordance with Section 5.03 or (b) to the extent that the
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 3.10.  Environmental Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
Section 3.11.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  There are no unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA with respect to any Plan, except as
could not reasonably be expected to have a Material Adverse Effect.
 
Section 3.12.  No Material Misstatements.  As of the Effective Date, the
Information Memorandum does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they are made, not materially misleading,
and no other written information, report, financial statement, exhibit or
schedule furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents, when taken together with all other such written information,
reports, financial statements, exhibits or schedules, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date furnished (or, if such written
information, reports, financial statements, exhibits or schedules specify an
earlier date, such earlier date).
 
Section 3.13.  Anti-Corruption Laws and Sanctions.  Each of the Credit Parties
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by the Credit Parties and their respective
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and each of the Credit Parties, their respective
Subsidiaries and their respective officers and employees and, to the knowledge
of the executive officers of each Credit Party, its directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions, in each case in
all material respects.  None of (a) the Credit Parties or any of their
respective Subsidiaries or, to the knowledge of the applicable Credit Party, any
of their respective directors, officers or employees, or (b) to the knowledge of
the Credit Parties, any agent of the Credit Parties or any of their respective
Subsidiaries that will act in any capacity in connection with or directly
benefit from the credit facility established hereby, is a Sanctioned
Person.  None of the Credit Parties nor any of their respective Subsidiaries is
organized or resident in a Sanctioned Country. No Borrowing or Letter of Credit
or use of proceeds thereof by any Credit Party will violate Anti-Corruption Laws
or applicable Sanctions.

 
58

--------------------------------------------------------------------------------

 
 
ARTICLE 4
Conditions
 
Section 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission or e-mail of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Foley & Lardner LLP, special New York counsel for the Company,
substantially in the form of Exhibit B-1, Sharon Barner, internal counsel to the
Company, substantially in the form of Exhibit B-2, Raymond J. Eyres, internal
counsel to the Original Subsidiary Borrowers organized under the laws of the
United Kingdom, substantially in the form of Exhibit B-3A and Raymond J. Eyres,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.
 
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 
59

--------------------------------------------------------------------------------

 
 
(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
reasonably in advance of the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers under
the Loan Documents.
 
(f)  The Administrative Agent shall have received evidence reasonably
satisfactory to it of the payment of all principal of and interest on any loans
outstanding under, and all accrued commitment fees under, the Existing Credit
Agreement as of the Effective Date.
 
(g)  The Lenders shall have received all documentation and other information
reasonably requested by such Lender in writing at least ten days prior to the
Effective Date in order to allow it to comply with applicable “know your
customer” and anti-money laundering rules and regulations with respect to each
Credit Party.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  Simultaneously
with the effectiveness of the amendment and restatement effected by this
Agreement on and subject to the occurrence of the Effective Date, (i) the
“Commitments” (as defined in the Existing Credit Agreement) of the lenders under
the Existing Credit Agreement shall terminate pursuant to Section 2.08 thereof
and (ii) the Commitments of the Lenders shall be as set forth in Schedule
2.01.  On the Effective Date, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained in any Loan Document shall
be deemed to refer to this Agreement and any reference to the Loans or
obligations under the Existing Credit Agreement shall be deemed to refer to the
Loans and obligations under this Agreement.  Each Lender and Exiting Lender
hereby waives any right to prior notice of the termination or reduction of its
“Commitments” under, or prepayment of its “Loans” under, the Existing Credit
Agreement.  In the event that any Loans are to be made on the Effective Date
substantially simultaneously with the effectiveness of this Agreement, such
Loans and the repayment of the “Loans” under the Existing Credit Agreement shall
be effected, to the maximum extent practicable, through the netting of amounts
payable between the relevant Borrowers and the respective Lenders with a view
toward minimizing breakage costs and transfers of funds.
 
Section 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend to
increase the amount of, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
 
(a)  The representations and warranties of each Credit Party set forth in each
Loan Document to which it is party (other than those set forth in Section
3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment to increase the amount of, renewal or extension of such Letter of
Credit, as applicable, except to the extent any such representation and warranty
expressly relates to an earlier date in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date.

 
60

--------------------------------------------------------------------------------

 
 
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment to increase the amount of, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.
 
Each Loan and each issuance, amendment to increase the amount of, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 
Section 4.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of each Issuing Bank to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:
 
(a)  Receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary reasonably acceptable to the Administrative Agent,
substantially to the effect of Exhibit C hereto and covering such other matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably require.
 
(b)  Receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority for and the validity of the Election to Participate of such
Eligible Subsidiary and this Agreement of such Eligible Subsidiary, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(c)  Receipt by each Lender not less than five Euro-Currency Business Days prior
to the date of such Borrowing or issuance of all documentation and other
information reasonably requested in writing by such Lender in order to allow it
to comply with applicable “know your customer” and anti-money laundering rules
and regulations with respect to such Eligible Subsidiary.
 
ARTICLE 5
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (other than
those backed by a standby letter of credit or cash collateralized, in each case
in amounts and on terms satisfactory to the Issuing Bank and the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that it will, and will cause each of its
Subsidiaries or Significant Subsidiaries, as appropriate, to:

 
61

--------------------------------------------------------------------------------

 
 
Section 5.01.  Existence; Businesses and Properties.  (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except (i) in the case of each Subsidiary that is not a
Borrower to the extent that the failure to take any such action could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.02.
 
(b)  Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names (as
applicable) material to the conduct of its business, (ii) comply in all material
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted, and (iii) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except in the case
of clauses (i), (ii) and (iii) above, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.02.  Insurance.  In the case of the Company and each Significant
Subsidiary, keep its insurable properties insured at all times in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including without
limitation by the maintenance of self-insurance to the extent consistent with
industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.03.  Taxes.  In the case of the Company and each Significant
Subsidiary, pay and discharge all income and other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default; provided that such payment and discharge shall not be required with
respect to any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate action and the
Company or such Significant Subsidiary shall, to the extent required by GAAP,
set aside on its books adequate reserves with respect thereto, except in each
case, to the extent that the failure to do so could not in the aggregate
reasonably be expected to result in a Material Adverse Effect.

 
62

--------------------------------------------------------------------------------

 
 
Section 5.04.  Financial Statements, Reports, Etc.  In the case of the Company,
furnish to the Administrative Agent (which will promptly furnish same to each
Lender):
 
(a)  within 90 days after the end of each fiscal year, its Consolidated balance
sheet and related Consolidated statements of earnings, cash flows and
shareholders’ equity, showing the financial position of the Company and its
Consolidated Subsidiaries as of the close of such fiscal year and their results
of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its Consolidated balance sheet and related Consolidated
statements of earnings and cash flows showing the financial position of the
Company and its Consolidated Subsidiaries as of the close of such fiscal quarter
and their results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year and their cash flows for the then elapsed portion of
the fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial position, results of
operations and cash flows of the Company on a Consolidated basis in accordance
with GAAP consistently applied (except with respect to consistency as otherwise
indicated therein), subject to normal year-end audit adjustments and the absence
of footnotes;
 
(c)  concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate, substantially in the form of Exhibit F hereto, of a
Financial Officer (i) certifying that no Default has occurred or, if a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail reasonably satisfactory to the Administrative
Agent demonstrating compliance with the covenants contained in Section 7.01;

 
63

--------------------------------------------------------------------------------

 
 
(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of such Commission, or with any national securities
exchange, or distributed to its shareholders generally, as the case may be; and
 
(e)  promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, at the request of any Lender, may reasonably request.
 
Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which (x)
such information has been posted on the Internet by the Securities and Exchange
Commission at sec.gov/edaux/searches.htm (or any successor website) or (y) the
Company provides notice to the Administrative Agent that such information has
been posted on the Company’s website on the Internet at www.cummins.com or at
another website identified in such notice and accessible by the Lenders without
charge; provided that (i) such notice may be included in a certificate delivered
pursuant to paragraph 5.04(c) and (ii) the Borrower shall deliver paper copies
of the information referred to in paragraphs 5.04(a) or 5.04(b) to any Lender
which requests such delivery.
 
Section 5.05.  Litigation and Other Notices.  In the case of the Company,
furnish to the Administrative Agent (which will promptly notify each Lender)
prompt written notice of the following:
 
(a)  any Default of which an executive officer of the Company has knowledge,
specifying the nature and extent thereof and the corrective action (if any)
proposed to be taken with respect thereto;
 
(b)  the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the Company
or any Affiliate thereof as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events which have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
(d)  any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and
 
(e)  any change, following the effectiveness thereof, in the Company’s senior
unsecured debt rating from S&P or Moody’s or in its corporate credit rating from
S&P.

 
64

--------------------------------------------------------------------------------

 
 
Section 5.06.  Maintaining Records; Access to Properties and Inspections.  In
the case of the Company and each Significant Subsidiary, maintain all financial
records in a manner sufficient to be able to prepare financial statements in
accordance with GAAP and permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Company or any
Significant Subsidiary at reasonable times and as often as reasonably requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by any Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Company or any Significant Subsidiary
with the officers thereof and independent accountants therefor; provided that
(i) the Company or such Significant Subsidiary may require that a representative
appointed by it be present at such inspections or discussions, (ii) the
obligations of the Company and its Significant Subsidiaries under this Section
are subject to, and the Administrative Agent and any such Lender shall comply
with, all applicable confidentiality restrictions and (iii) unless an Event of
Default has occurred and is continuing, the Company and its Significant
Subsidiaries, taken as a whole, shall only be required to reimburse the
Administrative Agent and each Lender in the aggregate for the expenses incurred
by the Administrative Agent and each Lender for one such visit and inspection by
the Administrative Agent and each Lender in any calendar year.
 
Section 5.07.  Use of Proceeds and Letters of Credit.  Use the proceeds of the
Loans and request the issuance of Letters of Credit only for the general
corporate purposes of the Company and its Subsidiaries.  The Company and its
Subsidiaries are not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U).  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
(a) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulation T, Regulation U and Regulation X, or (b) in any
hostile acquisition of another Person.  None of the Credit Parties will request
any Borrowing or Letter of Credit, and none of the Credit Parties shall use, and
each of the Credit Parties shall procure that none of its Subsidiaries nor its
or their respective directors, officers, employees and agents shall use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Lender, the Administrative
Agent, any Issuing Bank or any Swingline Lender under any applicable Sanctions
or the violation of  any Sanctions by any Lender, the Administrative Agent, any
Issuing Bank or any Swingline Lender.
 
Section 5.08.  Compliance with Laws.  Comply with all applicable laws, statutes,
rules and regulations and obtain, maintain and comply with, in each case in all
material respects, any and all licenses, approvals, notifications, registrations
or permits required by applicable laws, statutes, rules and regulations except
to the extent that, in any such case, failure to do so could not be reasonably
expected to have a Material Adverse Effect.  Each of the Credit Parties will
maintain in effect and enforce policies and procedures designed to promote and
achieve compliance by the Credit Parties and each of their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case in all material
respects.

 
65

--------------------------------------------------------------------------------

 
 
ARTICLE 6
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (other than those backed by a
standby letter of credit or cash collateralized, in each case in amounts and on
terms satisfactory to the Issuing Bank and the Administrative Agent ) and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that it will not, and will not cause or permit any of its
Subsidiaries to:
 
Section 6.01.  Negative Pledge.  Create, incur, assume or permit to exist any
Lien on any property or assets (including stock or other securities of
Subsidiaries) now owned or hereafter acquired by it or on any income or rights
in respect of any thereof, except:
 
(a)  Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested by proper action and for which
adequate reserves in accordance with GAAP are established;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;
 
(c)  pledges and deposits and other Liens made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
 
(d)  Liens (including deposits) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of like nature, in each case in the
ordinary course of business;
 
(e)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere materially with the ordinary conduct
of business of the Company or any Subsidiary;
 
(f)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Company or any Subsidiary;

 
66

--------------------------------------------------------------------------------

 
 
(g)  Liens (including deposits) in connection with self-insurance;
 
(h)  judgment or other similar Liens in connection with legal proceedings in an
aggregate principal amount (net of amounts for which relevant insurance
providers have delivered written acknowledgements of coverage) not to exceed
$300,000,000; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith by appropriate proceedings;
 
(i)  Liens arising in connection with advances or progress payments under
government contracts;
 
(j)  Liens on assets of Subsidiaries securing Indebtedness payable to the
Company or any Wholly-Owned Consolidated Subsidiary;
 
(k)  Liens on cash and cash equivalents deposited to discharge and/or defease
Indebtedness in accordance with the terms thereof;
 
(l)       [Reserved]
 
(m)  Liens securing Indebtedness other than Indebtedness described in paragraphs
(a) through (l) above, to the extent and only to the extent that the aggregate
amount of Priority Indebtedness shall not exceed 12.5% of the Consolidated
assets of the Company and its Consolidated Subsidiaries as reflected in the
annual or quarterly report then most recently filed by the Company with the
Securities and Exchange Commission, determined at the time such Liens are
granted and at the time of any subsequent incurrence of Indebtedness secured
thereby;
 
(n)  Liens arising from leases, subleases or licenses granted to others which do
not interfere in any material respect with the business of the Company or any of
the Subsidiaries;
 
(o)  Liens in respect of an agreement to dispose of any asset, to the extent
such disposal is permitted by this Agreement;
 
(p)  Liens arising under any retention of title arrangements entered into in the
ordinary course of business or over goods or documents of title to goods arising
in the ordinary course of documentary credit transactions;
 
(q)  Liens arising due to any cash pooling, netting or composite accounting
arrangements between any one or more of the Company and any of the Subsidiaries
or between any one or more of such entities and one or more banks or other
financial institutions where any such entity maintains deposits;
 
(r)  customary rights of set off, revocation, refund or chargeback or similar
rights under deposit disbursement, concentration account agreements or under the
Uniform Commercial Code (or comparable foreign law) or arising by operation of
law of banks or other financial institutions where the Company or any of the
Subsidiaries maintains deposit, disbursement or concentration accounts in the
ordinary course of business;

 
67

--------------------------------------------------------------------------------

 
 
(s)  the replacement, extension or renewal of any Lien permitted by clause (f)
above upon or in the same assets subject thereto or the replacement, extension
or renewal (to the extent the amount thereof is not increased) of the
Indebtedness or other obligation secured thereby; and
 
(t)  Liens on proceeds of any of the assets permitted to be the subject of any
Lien or assignment permitted by this Section 6.01.
 
Section 6.02.  Mergers, Consolidations, and Sales of Assets.  In the case of the
Company and any other Borrower, merge with or into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of related transactions) all or substantially all of its assets, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary or other Person may merge into or consolidate with the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary that is a Borrower may merge into or consolidate with any other
Person in a transaction in which the surviving entity is a Wholly-Owned
Consolidated Subsidiary; provided that the surviving corporation shall be a
Borrower organized under the laws of an Approved Jurisdiction, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
other Person.
 
Section 6.03.  Priority Indebtedness.  In the case of Subsidiaries, incur,
create, assume or permit to exist any Priority Indebtedness if, immediately
after giving effect to the incurrence thereof, the aggregate amount of Priority
Indebtedness would exceed 12.5% of the Consolidated assets of the Company and
its Consolidated Subsidiaries as reflected in the annual or quarterly report
then most recently filed by the Company with the Securities and Exchange
Commission.
 
ARTICLE 7
Financial Covenant
 
Section 7.01.  Leverage.  The Company will not permit the ratio, as of the last
day of any fiscal quarter, of (a) the sum of Total Debt plus Securitization
Financing, in each case on such date to (b) Consolidated EBITDA for the four
fiscal quarters ended on such date to be greater than 3.50:1.
 
ARTICLE 8
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  any representation or warranty made, or deemed made, in or pursuant to the
Loan Documents, or any representation, warranty, statement or information
contained in any written report, certificate, financial statement or other
instrument furnished by or on behalf of any Credit Party in connection with or
pursuant to the Loan Documents, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;

 
68

--------------------------------------------------------------------------------

 
 
(b)  default shall be made in the payment of any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or pursuant to any provision of the Loan Documents or
otherwise;
 
(c)  default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in (b) above) due under
the Loan Documents, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Domestic Business Days;
 
(d)  default shall be made in the due observance or performance by the Company
or any Subsidiary of any covenant, condition or agreement contained in Section
5.05(a), Section 5.07, Article 6 or Article 7 and such default shall continue
unremedied for a period of five Domestic Business Days after the earlier of (i)
a Financial Officer of the Company becoming aware thereof and (ii) notice
thereof from the Administrative Agent or any Lender to the Company;
 
(e)  default shall be made in the due observance or performance by the Company
or any Subsidiary of any covenant, condition or agreement contained in the Loan
Documents (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of ten Domestic Business Days after
notice thereof from the Administrative Agent or any Lender to the Company;
 
(f)  the Company or any Subsidiary shall (i) fail to pay any of its Indebtedness
(excluding Indebtedness owing to the Company or any of its Subsidiaries) in
excess of $125,000,000 in the aggregate when due and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness or (ii) fail to observe or perform any
term, covenant or condition on its part to be observed or performed under any
agreement or instrument relating to any such Indebtedness, when required to be
observed or performed, and such failure shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure is to accelerate, or permit the acceleration of, the maturity of
such Indebtedness or such Indebtedness has been accelerated and such
acceleration has not been rescinded; or any amount of Indebtedness in excess of
$125,000,000 shall be required to be prepaid, defeased, purchased or otherwise
acquired by the Company or any Subsidiary (other than by a regularly scheduled
required prepayment and other than secured Indebtedness that becomes due as a
result of the voluntary transfer of assets securing such Indebtedness), prior to
the stated maturity thereof; provided that none of the following shall give rise
to an Event of Default: (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of assets securing such Indebtedness and (ii)
mandatory prepayments or offers to purchase of Indebtedness in accordance with
the documentation governing such Indebtedness by reason of the receipt of net
cash proceeds of (A) other Indebtedness, (B) dispositions (including, without
limitation, as the result of casualty events and governmental takings) or (C)
equity issuances, or by reason of the generation of excess cash flow in an
amount equal to a percentage thereof;

 
69

--------------------------------------------------------------------------------

 
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Significant Subsidiary, or of a substantial part
of the property or assets of the Company or any Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Significant
Subsidiary, or for a substantial part of the property or assets of the Company
or any Significant Subsidiary, or (iii) the winding-up or liquidation of the
Company or any Significant Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days, or an order or decree approving or ordering
any of the foregoing shall be entered;
 
(h)  the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Significant
Subsidiary, or for a substantial part of the property or assets of the Company
or any Significant Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) admit in writing its
inability or fail generally to pay its debts as they become due or (vii) take
any action for the purpose of authorizing any of the foregoing;
 
(i)  one or more judgments for the payment of money in an aggregate amount in
excess of $125,000,000 shall be rendered against the Company, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed; provided, however, that any such judgment shall not be included in the
calculation of the aggregate amount of judgments under this clause (i) if and
for so long as (A) the amount of such judgment is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment;
 
(j)  a Change in Control shall occur;
 
(k)  the provisions of Article 11 shall cease to constitute valid, binding and
enforceable obligations of the Company for any reason, or any Credit Party shall
have so asserted in writing; or

 
70

--------------------------------------------------------------------------------

 
 
(l)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of the
Required Lenders, by notice to the Company, take either or both of the following
actions at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans, together with accrued interest thereon and
any unpaid accrued fees and all other liabilities of any Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding; and upon the occurrence of any event described in paragraph (g)
or (h) above with respect to any Borrower, the Commitments shall automatically
terminate and the principal of all Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.
 
ARTICLE 9
The Agents
 
Section 9.01.  Appointment and Authorization of Administrative Agent.  Each of
the Lenders and each Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
 
Section 9.02.  Rights and Powers of Administrative Agent as a Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
 
Section 9.03.  Limited Duties and Responsibilities of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and (c) except
as expressly set forth in any Loan Document, the Administrative Agent shall not
have any duty to disclose, and shall not be liable to any Lender for the failure
to disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered under any Loan
Document or in connection therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 
71

--------------------------------------------------------------------------------

 
 
Section 9.04.  Authority of Administrative Agent to Rely on Certain Writings,
Statements and Advice.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it in good faith, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Section 9.05.  Sub-Agents and Related Parties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
Section 9.06.  Resignation; Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as a successor Administrative Agent hereunder,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 
72

--------------------------------------------------------------------------------

 
 
Section 9.07.  Credit Decisions by Lenders.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and informa­tion as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
hereunder or thereunder.
 
Section 9.08.  Administrative Agent’s Fee.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
 
Section 9.09.  Other Agents.  Nothing in the Loan Documents shall impose on any
Agent other than the Administrative Agent, in its capacity as an Agent, any
obligation or liability whatsoever.
 
ARTICLE 10
Representations and Warranties of Eligible Subsidiaries
 
Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:
 
Section 10.01.  Organization; Powers.  Such Eligible Subsidiary  (a)  is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to execute,
deliver and perform its obligations hereunder and under each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder and (c) is a Wholly-Owned Consolidated Subsidiary.

 
73

--------------------------------------------------------------------------------

 
 
Section 10.02.  Authorization.  The Transactions and the execution and delivery
by such Eligible Subsidiary of its Election to Participate and the performance
by such Eligible Subsidiary of this Agreement, (a) have been duly authorized by
all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such Eligible Subsidiary, (ii)materially violate any order of any
Governmental Authority or (iii) materially violate any provision of any material
indenture, agreement or other instrument to which such Eligible Subsidiary is a
party or by which any of them or any of their property is or may be bound, (iv)
be in material conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument or (v) result in the creation or imposition of any
Lien upon any property or assets of such Eligible Subsidiary (other than under
any Loan Document).
 
Section 10.03.  Enforceability.  Its Election to Participate has been duly
executed and delivered by such Eligible Subsidiary, and this Agreement
constitutes a legal, valid and binding obligation of such Eligible Subsidiary
enforceable against such Eligible Subsidiary in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
Section 10.04.  Taxes.  Except as disclosed in such Election to Participate,
there is no income, stamp or other tax of any country, or any taxing authority
thereof or therein, imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Eligible Subsidiary pursuant
hereto, or is imposed on or by virtue of the execution, delivery or enforcement
of its Election to Participate.
 
ARTICLE 11
Guaranty
 
Section 11.01.  The Guaranty.  The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each obligation to reimburse any LC Disbursement incurred by each other
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by each other Borrower under this Agreement.  Upon failure
by any other Borrower to pay punctually any such amount, the Company agrees that
it shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement.
 
Section 11.02.  Guaranty Unconditional.  The obligations of the Company
hereunder shall be unconditional, irrevocable and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 
74

--------------------------------------------------------------------------------

 
 
(a)  any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower or any other Person under any Loan
Document or by operation of law or otherwise (except to the extent the foregoing
expressly releases the Company’s obligations under this Article 11);
 
(b)  any modification or amendment of or supplement to any Loan Document (other
than any modification, amendment or supplement of this Article 11 effected in
accordance with Section 12.02);
 
(c)  any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower or any other Person under
any Loan Document;
 
(d)  any change in the corporate existence, structure or ownership of any
Borrower or any other Person or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any other Person or its
assets or any resulting release or discharge of any obligation of any Borrower
or any other Person contained in any Loan Document;
 
(e)  the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(f)  any invalidity or unenforceability relating to or against any Borrower or
any other Person for any reason of any Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Loan or any other amount payable by it
under any Loan Document; or
 
(g)  any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Company’s obligations
hereunder (in each case other than payment in full of the obligations guaranteed
hereunder).
 
Section 11.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  Each of the Company’s obligations hereunder shall remain in full
force and effect until the Commitments shall have terminated and the principal
of and interest on the Loans and all other amounts payable hereunder by the
Company and each other Borrower under this Agreement shall have been paid in
full in cash (or backed by a standby letter of credit or cash collateralized, in
each case in amounts and on terms satisfactory to the Issuing Bank and the
Administrative Agent) and all LC Disbursements shall have been reimbursed.  If
at any time any payment of the principal of or interest on any Loan or any other
amount payable by any other Borrower under this Agreement is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, the Company’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 
75

--------------------------------------------------------------------------------

 
 
Section 11.04.  Waiver by the Company.  The Company irrevocably waives
acceptance of its guaranty under this Article 11, presentment, demand (except as
provided in Section 11.01), protest and any notice not provided for herein, as
well as, solely for purposes of Article 11 any requirement that at any time any
action be taken by any Person against any Borrower or any other Person.  The
Company’s guaranty hereunder is a guaranty of payment and not merely of
collection.
 
Section 11.05.  Subrogation.  Upon making any payment with respect to any
Borrower hereunder, the Company shall be subrogated to the rights of the payee
against such Borrower with respect to such payment; provided that the Company
shall not enforce any payment by way of subrogation unless all amounts of
principal of and interest on the Loans to such Borrower and all other amounts
payable by such Borrower under this Agreement have been paid in full in cash.
 
Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under this Agreement is stayed upon
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.
 
Section 11.07.  Continuing Guaranty.  The Company’s guaranty hereunder is a
continuing guaranty, shall be binding on the Company and its successors and
assigns, and shall be enforceable by the Lenders.  If all or part of any
Lender’s interest in any obligation guaranteed by the Company is assigned or
otherwise transferred, the transferor’s rights under the Company’s guaranty, to
the extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.
 
ARTICLE 12
Miscellaneous
 
Section 12.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)  if to the Company, to it at Cummins Inc., 500 Jackson Street, Box 3005,
Columbus, Indiana  47202-3005, Attention of Vice President/Chief Investment
Officer (Facsimile No. (812) 377-9990);
 
(ii)  if to any Subsidiary Borrower, to it care of the Company;
 
(iii)  if to the Administrative Agent:

 
76

--------------------------------------------------------------------------------

 
 
(A)           if such notice is required by the terms hereof to be given to the
Administrative Agent at its London office, to J.P. Morgan Europe Limited, Loans
Agency 6th Floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention: Loans Agency (Facsimile No. 44 20 7777 2360), with a copy to JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Road, Newark, DE 19713, Attention of
Rima Gandhi (Facsimile No. 302-634-4250) (Email:
Loan_and_agency_london@jpmorgan.com);
 
(B)           otherwise to JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road, Newark, DE 19713, Attention of Rima Gandhi (Facsimile No. 302-634-4250);
 
(iv)  if to JPMCB as Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10420
Highland Manor Drive, Floor 4, Tampa, Florida 33610, Attention of Standby LC
Dept. Ralph Davis (Facsimile No. 813-432-5161) and, if such notice concerns a
Letter of Credit denominated in an Alternative Currency, also to it at JPMorgan
Europe London Office (Facsimile No. 44 207 777 2360);
 
(v)  if to JPMCB as Swingline Lender, to it at JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Newark, DE 19713, Attention of Rima Gandhi (Facsimile
No. 302-634-4250);
 
(vi)  if to BofA as Swingline Lender, to it at Bank of America, N.A., 901 Main
St. 14th Floor, TX1-492-14-12, Dallas, TX 75202.3714, Attention of Eldred
Sholars (Facsimile No. 214-290-9485); and
 
(vii)  if to ING Bank N.V., Dublin Branch, as Swingline Lender, to it at ING
Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, Dublin 16,
Ireland, Attention of Alan Maher (Facsimile No. 353 1 638 4060).
 
(viii)  if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received during the recipient’s normal business hours.

 
77

--------------------------------------------------------------------------------

 
 
Section 12.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)  No Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided that no such agreement shall
 
(i)  (A) increase the Commitment of any Lender without the written consent of
such Lender, (B) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than with respect to the incremental
2% included in the determination of the applicable interest rate under Section
2.12(d) or 2.05(i)), or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby, (C) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (D) change Section 2.18(b) or Section
2.18(c) in a manner that would alter the pro rata sharing of payments required
thereby, or change any provision requiring that funding of amounts by the
Lenders be on a ratable basis, without the written consent of each Lender
directly and adversely affected thereby, (E) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (F) release
the Company from its guaranty under Article 11 hereof, or limit its liability in
respect of such guaranty, without the written consent of each Lender, or (G)
change any of the provisions of Section 2.23 without the consent of the
Administrative Agent, the Swingline Lenders and the Issuing Banks; provided that
no consent of any Defaulting Lender shall be required pursuant to clause (D) or
(E) above as to any modification that does not adversely affect such Defaulting
Lender in a non-ratable manner;

 
78

--------------------------------------------------------------------------------

 
 
(ii)  amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender under any Loan
Document without the prior written consent of the Administrative Agent, such
Issuing Bank or such Swingline Lender, as the case may be; or
 
(iii)  (A) subject any Subsidiary Borrower to any additional obligation without
the written consent of such Borrower, (B) increase the principal of or rate of
interest on any outstanding Loan of any Subsidiary Borrower without the written
consent of such Borrower, (C) accelerate the stated maturity of any outstanding
Loan of any Subsidiary Borrower without the written consent of such Borrower or
(D) change this proviso (iii) without the prior written consent of each
Subsidiary Borrower.
 
(c)  Notwithstanding any provision herein to the contrary, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.
 
Section 12.03.  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
and its Affiliates, including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)  The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding, whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto, relating to (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates or representatives, (ii) from the material breach in bad faith by
such Indemnitee of its express obligations under the Loan Documents or (iii) a
dispute solely among Indemnitees (other than a dispute involving a claim against
an Indemnitee in its capacity as an arranger or agent in respect of the
Agreement, and in any such event described in this clause (iii) solely to the
extent that the underlying dispute does not arise as a result of any action,
inaction, representation or misrepresentation of, or information provided, or
that was failed to be provided, by or on behalf of, the Company or any of its
Subsidiaries).

 
79

--------------------------------------------------------------------------------

 
 
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such.
 
(d)  To the extent permitted by applicable law, each Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 12.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 
80

--------------------------------------------------------------------------------

 
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)           the Company; provided that (x) no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) (it being understood that the Company shall nevertheless
receive prompt notice of any such assignment to a Lender, an Affiliate of a
Lender or an Approved Fund) or, if an Event of Default under paragraph (b), (c),
(g) or (h) of Article 8 has occurred and is continuing, any other assignee and
(y) the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
Euro-Currency Business Days after receipt of written notice thereof; and
 
(B)           the Administrative Agent, each Issuing Bank and each Swingline
Lender; provided that no consent of the Administrative Agent, any Issuing Bank
or any Swingline Lender, shall be required for an assignment to an assignee that
is a Lender or an Affiliate of a Lender immediately prior to giving effect to
such assignment.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default under paragraph (b), (c), (g)
or (h) of Article 8 has occurred and is continuing;

 
81

--------------------------------------------------------------------------------

 
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(E)           in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in paragraph (i) of the first proviso to
Section 12.02(b) that affects such CLO; and
 
(F)           no assignment, whether in whole or in part (including
participations), may be made to (i) the Borrower or any of its Affiliates or
Subsidiaries, (ii) any Defaulting Lender or any Person who, upon becoming a
Lender, would constitute a Defaulting Lender, (iii) a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) or (iv) Disqualified Institution without the prior
written consent of the Borrower.
 
For the purposes of this Section 12.04(b), the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 
82

--------------------------------------------------------------------------------

 
 
“Disqualified Institution” means Persons (or Affiliates of Persons) that are
reasonably determined by the Company to be competitors of the Company or its
Subsidiaries and which have been specifically identified by name by the Company
to the Administrative Agent and the Lenders in writing prior to the Effective
Date; provided that, the Company, by notice to the Administrative Agent and the
Lenders after the Effective Date, shall be permitted to supplement or modify the
list of Disqualified Institutions from time to time in writing, identifying by
name additional such competitors (or Affiliates thereof) that shall be
Disqualified Institutions and each such supplement shall become effective five
(5) Business Days after the Administrative Agent has posted such supplement to
all Lenders (including through electronic communications), but which shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans).  It is understood and agreed that the Administrative Agent shall
have no responsibility, liability or duty, to ascertain, inquire, monitor or
enforce whether any Lender or potential Lender is a Disqualified Institution.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and each Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 
83

--------------------------------------------------------------------------------

 
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) each Borrower, the Administrative Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of any sale of a
participation to a Disqualified Institution, the Borrower shall have provided
its prior written consent thereto.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of each Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations or, if different, under
Sections 871(h) or 881(c) of the Code.  The entries in the Participant Register
shall be conclusive absent clearly demonstrable error, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

 
84

--------------------------------------------------------------------------------

 
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.16 unless the Participant complies with the obligations of (e), (f),
(g), (h) and (i) as if it were a Lender (it being understood that the
documentation required shall be delivered to the participating Lender and, if
required by law for reduced withholding, copies shall be delivered to the
Company and the Administrative Agent).
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(e)  The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
Section 12.05.  Survival.  All covenants, agreements, representations and
warranties made by the Company and any other Borrower herein and in the
certificates or other instru­ments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstand­ing and unpaid
or any Letter of Credit (other than those backed by a standby letter of credit
or cash collateralized, in each case in amounts and on terms satisfactory to the
Issuing Bank and the Administrative Agent) is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 12.03 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 
85

--------------------------------------------------------------------------------

 
 
Section 12.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or e-mail shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
Section 12.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 12.08.  Right of Set-off.  If an Event of Default shall have occurred
and be continuing and the maturity of the Loans has been accelerated under
Article 8, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding deposits held in a trustee, fiduciary, agency or similar
capacity or otherwise for the benefit of a third party) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Credit Party against any of and all the obligations
of such Credit Party now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.
 
Section 12.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the
internal law of the State of New York.

 
86

--------------------------------------------------------------------------------

 
 
(b)  Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment arising out of
or relating to any Loan Document, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Credit Party or its properties in the courts of any jurisdiction.
 
(c)  Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
Section 12.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.11.  Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with any Loan Document is made
or satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of any Loan Document, such Borrower shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such short-fall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 
87

--------------------------------------------------------------------------------

 
 
Section 12.12.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.13.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential), (b) to the
extent requested by any central bank or the Federal Reserve or by any regulatory
authority having jurisdiction over it or in connection with any pledge or
assignment permitted under Section 12.04(d), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations under this Agreement, (g) with the
prior written consent of the Company, (h) to the extent requested by ratings
agencies or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Company or
any of its Affiliates relating to the Company or its business or any of its
Affiliates or their respective businesses, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 
88

--------------------------------------------------------------------------------

 
 
Section 12.14.  USA Patriot Act Notification.  Each Lender subject to the Act
(as defined below) hereby notifies the Borrowers that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.  The Borrowers agree to
cooperate with each Lender and provide true, accurate and complete information
to such Lender in response to any such request.
 
Section 12.15.  No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”), may have economic interests that conflict
with those of the Borrowers.  Each Borrower agrees that, except as expressly
provided otherwise in Section 12.04(b)(iv), nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lender Parties and the Borrowers, its
stockholders or its affiliates in connection with the transactions contemplated
hereby.  The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers, on the other,
(ii) in connection therewith and with the process leading to such transactions
contemplated by the Loan Documents each of the Lender Parties is acting solely
as a principal and not the fiduciary of each of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising any Borrower on other matters) and (iv) each Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.  Each Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower, in connection with the transactions contemplated hereby or the process
leading thereto.
 
 
[Signature pages follow]

 
89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS:
 
CUMMINS INC.
 
By:      /s/ Donald G.
Jackson                                                              
Name:        Donald G. Jackson
Title:          Vice President - Treasurer


 
CUMMINS LTD.
 
By:      /s/ Raymond J.
Eyres                                                              
Name:         Raymond J. Eyres
Title:           Secretary


 
CUMMINS POWER GENERATION LTD.
 
By:      /s/ Preston B.
Ray                                                              
Name:         Preston B. Ray
Title:           Secretary


 
CUMMINS GENERATOR TECHNOLOGIES LIMITED
 
By:      /s/ Raymond J.
Eyres                                                              
Name:         Raymond J. Eyres
Title:           Secretary

[Signature Page to Credit Agreement]


 
 
 

--------------------------------------------------------------------------------

 

CMI GLOBAL EQUITY HOLDINGS C.V.
 
By:   CUMMINS INTERNATIONAL



 
FINANCE LLC,

 
Its General Partner

 
By:      /s/ Donald G.
Jackson                                                              
Name:        Donald G. Jackson
Title:          Manager and Treasurer


 
CMI GLOBAL EQUITY HOLDINGS C.V.
 
By:   CMI INTERNATIONAL FINANCE
 
PARTNER 2 LLC

 
By:      /s/ Mark J.
Sifferlen                                                              
Name:        Mark J. Sifferlen
Title:          Manager and Secretary


 
CUMMINS GLOBAL FINANCING LP
 
 
By:
CMI International Finance Partner 3 LLC,
its general partner, and CMI International
Partner 1 LLC, its limited partner

 
By:      /s/ Terren B. Magid 
Name:        Terren B. Magid
Title:          Manager and Secretary


 
CUMMINS EMEA HOLDINGS LIMITED
 
By:       /s/ Raymond J.
Eyres                                                              
Name:         Raymond J. Eyres
Title:           Secretary

[Signature Page to Credit Agreement]


 
 
 

--------------------------------------------------------------------------------

 
 
CUMMINS INTERNATIONAL HOLDINGS COOPERATIEF U.A.
 
By:       /s/ Raymond J.
Eyres                                                              
Name:         Raymond J. Eyres
Title:           Director


 
CUMMINS INTERNATIONAL HOLDINGS COOPERATIEF U.A.
 
By:      /s/ Karel
Wouters                                                              
Name:         Karel Wouters
Title:           Director


 
CIFC WORLDWIDE PARTNER C.V.
 
By:   CUMMINS GLOBAL FINANCING LP,
 
Its General Partner

 
By:   CMI INTERNATIONAL FINANCE
 
PARTNER 3 LLC, Its General Partner

 
By:      /s/ Terren B. Magid 
Name:         Terren B. Magid
Title:           Director


 
POWER GROUP INTERNATIONAL
(OVERSEAS HOLDINGS) LIMITED
 
By:      /s/ Amanda J.
Robinson                                                              
Name:         Amanda J. Robinson
Title:           Secretary

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
CMI UK FINANCING LP
 
By:   CMI International Finance Partner 4 LLC,
 
its general partner, and Cummins
International Holdings LLC, its limited partner

 
By:      /s/ Terren B. Magid 
Name:         Terren B. Magid
Title:           Manager


 
CMI UK FINANCE LP
 
By:   CMI International Finance Partner 3 LLC,
 
its general partner, and CMI International
Partner I LLC, its limited partner

 
By:      /s/ Terren B. Magid 
Name:         Tcrren B. Magid
Title:           Manager and Secretary


 
CMI UK FINANCE LP
 
By:   Cummins CV Member LLC, its limited partner
 
By:      /s/ Mark
Sifferlen                                                              
Name:         Mark Sifferlen
Title:           Manager and Secretary

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
CMI AFRICA HOLDINGS B.V.
 
 
By:      /s/ Raymond J.
Eyres                                                              
Name:         Raymond J. Eyres
Title:           Director


 
CMI AFRICA HOLDINGS B.V.
 
 
By:      /s/ Karel
Wouters                                                              
Name:         Karel Wouters
Title:           Director

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent, Issuing Bank,

 
Swingline Lender, and Lender

 
 
By:      /s/ Richard W.
Duker                                                              
Name:         Richard W. Duker
Title:           Managing Director


 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, NA., as Issuing Bank,
Swingline Lender and Lender
 
 
By:      /s/ Brian
Lukehart                                                              
Name:         Brian Lukehart
Title:           Director

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA MERRILL LYNCH
INTERNATIONAL LIMITED, as a Lender
 
 
By:      /s/ Fiona
Malitsky                                                              
Name:         Fiona Malitsky
Title:           Vice President

 
[For Lenders requiring two signature blocks]
 
By:                                                                    
Name:
Title:


[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 



 
ING BANK N.V., DUBLIN BRANCH, as
Issuing Bank, Swingline Lender and Lender
 
 
By:      /s/ Barry
Fehily                                                              
Name:         Barry Fehily
Title:           Managing  Director
 


By:      /s/ Sean
Hassett                                                              
Name:         Sean Hassett
Title:           Director

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
Citibank, N.A., as a Lender
 
 
By:      /s/ Stephanie
Bowker                                                              
Name:         Stephanie Bowker
Title:           Vice President

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
HSBC BANK USA, N.A., as a Lender
 
 
By:      /s/ D. Graeme
Robertson                                                              
Name:         D. Graeme Robertson
Title:           Senior Vice President
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
Mizuho Bank, Ltd., as a Lender

 
By:      /s/ Donna
DeMagistris                                                              
Name:         Donna DeMagistris
Title:           Authorized Signatory

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
U.S. Bank National Association, as a Lender

 
 
By:      /s/ Jerrod Clements 
Name:         Jerrod Clements
Title:           Assistant Vice President

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 



 
AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Lender
 
 
By:      /s/ Robert
Grillo                                                              
Name:         Robert Grillo
Title:           Director
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
Export Development Canada, as a Lender

 
 
By:      /s/ Aaron
Sapelak                                                              
Name:         Aaron Sapelak
Title:           Senior Associate




By:      /s/ Luisa Rebolledo 
Name:         Luisa Rebolledo
Title:           Senior Financing Manager
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 

 
Standard Chartered Bank, as a Lender
 
 
By:      /s/ Pramita
Saha                                                              
Name:         Pramita Saha
Title:           Executive Director

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
By:      /s/ Thomas
Danielson                                                              
Name:         Thomas Danielson
Title:           Authorized Signatory
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 

 
The Northern Trust Company, as a Lender
 
 
By:      /s/ Murtuza
Ziauddin                                                              
Name:         Murtuza Ziauddin
Title:           Vice President
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
 
BANK OF CHINA, NEW YORK BRANCH, as a Lender
 
 
By:      /s/ Haifeng
Xu                                                              
Name:         Haifeng Xu
Title:           Executive Vice President
 
 
 

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 


Crédit Agricole Corporate & Investment Bank, as a Lender
 
 
By:      /s/ Mike
McIntyre                                                              
Name:         Mike McIntyre
Title:           Director
 


By:      /s/ Aaron
Sansone                                                              
Name:         Aaron Sansone
Title:           Vice President

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:      /s/ Rebecca
Kratz                                                              
Name:         Rebecca Kratz
Title:           Authorized Signatory

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:      /s/ Richard M. Ellis 
Name:         Richard M. Ellis
Title:           Executive Vice President




[For Lenders requiring two signature blocks]
 
By:                                                                    
Name:
Title:

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
SANTANDER BANK, N.A., as a Lender
 
 
By:      /s/ Daniel Vilarelle 
Daniel Vilarelle
Vice President

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:      /s/ Brad
Jarman                                                              
Name:         Brad Jarman
Title:           Associate Director




By:      /s/ Kim
Snyder                                                              
Name:        Kim Snyder
Title:          Director

[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, N.A., as a Lender
 
 
By:      /s/ Tom
Trail                                                              
Name:        Tom Trail
Title:          Managing Director



[Signature Page to Credit Agreement]




 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[____________________] (the “Assignor”) and [____________________]  (the
“Assignee”).  Capitalized definitional terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.  The Assignee hereby represents and warrants that it is not a
Disqualified Institution.
 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower(s):
Cummins Inc., Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited, CMI Global Equity Holdings C.V., Cummins Global Financing
LP, Cummins EMEA Holdings Limited, Cummins International Holdings Cooperatief
U.A., CIFC Worldwide Partner C.V., Power Group International (Overseas Holdings)
Limited, CMI UK Financing LP, CMI UK Finance LP, and CMI Africa Holdings B.V.






--------------------------------------------------------------------------------

 
1 Select as applicable.

A-1 
 

--------------------------------------------------------------------------------

 



4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement
     
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of November 13, 2015 among
Cummins Inc., Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited, CMI Global Equity Holdings C.V., Cummins Global Financing
LP, Cummins EMEA Holdings Limited, Cummins International Holdings Cooperatief
U.A., CIFC Worldwide Partner C.V., Power Group International (Overseas Holdings)
Limited, CMI UK Financing LP, CMI UK Finance LP, CMI Africa Holdings B.V., the
Eligible Subsidiaries referred to therein, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Issuing Bank and Swingline Lender,
and the other agents parties thereto
     
6.
Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/Loans2
$
 
$
 
%
$
 
$
 
%
$
 
$
 
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
By: ___________________________________
       Title:
 

--------------------------------------------------------------------------------

 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

A-2 
 

--------------------------------------------------------------------------------

 



ASSIGNEE
 
[NAME OF ASSIGNOR]
 
 
By: ___________________________________
       Title:
 

 
A-3
 
 

--------------------------------------------------------------------------------

 

Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
________________________________________   
Title:
 



[Consented to:]


[NAME OF RELEVANT PARTY]
       
By:
________________________________________     
Title:
 


A-4
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents thereunder, (iii) the financial condition of the Borrowers, any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (including Section 2.16 thereof),
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 

A-5
 
 

--------------------------------------------------------------------------------

 

 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or email shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

A-6
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL
 
ATTORNEYS AT LAW
 
777 EAST WISCONSIN AVENUE
MILWAUKEE, WI  53202-5306
414.271.2400 TEL
414.297.4900 FAX
www.foley.com
CLIENT/MATTER NUMBER 089934-0414


November 13, 2015
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713


Re: Cummins Inc. External Counsel Legal Opinion Regarding the Amended and
Restated Credit Agreement


Ladies and Gentlemen:
 
We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, Cummins Ltd., Cummins Power
Generation Ltd., Cummins Generator Technologies Limited, CMI Global Equity
Holdings C.V., Cummins Global Financing LP, Cummins EMEA Holdings Limited,
Cummins International Holdings Cooperatief U.A., CIFC Worldwide Partner C.V.,
Power Group International (Overseas Holdings) Limited, CMI UK Financing LP, CMI
UK Finance LP, and CMI Africa Holdings B.V. (collectively, the “Original
Subsidiary Borrowers”; the Original Subsidiary Borrowers, together with the
Company, the “Opinion Parties”, and individually, an “Opinion Party”), and give
this opinion pursuant to Section 4.01(b) of the Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of the date hereof among the Opinion
Parties, the Eligible Subsidiaries referred to therein, the Lenders and Agents
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and as Issuing Bank and Swingline
Lender.  Except as otherwise indicated herein, capitalized definitional terms in
this opinion have the meanings set forth in the Credit Agreement.
 
In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including the Credit Agreement.
 
We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Sharon R. Barner,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law  and Netherlands law are addressed in the
opinions dated the date hereof of Raymond J. Eyres, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you, and we express no
opinion with respect to those matters (or we have, with your permission, relied
in this opinion on such opinions of Sharon R. Barner and Raymond J. Eyres as to
such matters without independent verification of the substance of such
opinions).
 

B-1-1
 
 

--------------------------------------------------------------------------------

 
 
In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Credit Agreement and each of the certificates delivered pursuant thereto and
(ii) assumed that:
 
(a)  
Each of the parties to the Credit Agreement is duly organized and validly
existing under the laws of its jurisdiction of organization;

 
(b)  
Each of the parties to the Credit Agreement has the necessary right, power, and
authority to execute and deliver, and perform its obligations under, the Credit
Agreement; the transactions therein contemplated have been duly authorized by
all parties thereto; the Credit Agreement has been duly executed, delivered, and
accepted by all parties thereto; and the Credit Agreement constitutes the legal,
valid, and binding obligation of all parties thereto, other than the Opinion
Parties;

 
(c)  
There is no oral or written agreement, understanding, course of dealing, or
usage of trade that affects the rights and obligations of the parties set forth
in the Credit Agreement or that would have an effect on the opinions expressed
herein; there are no judgments, decrees, or orders that impair or limit the
ability of any Opinion Party to enter into, execute, and deliver and perform,
observe, and be bound by the Credit Agreement and the transactions contemplated
therein; and there has been no waiver of any of the provisions of the Credit
Agreement by conduct of the parties or otherwise;

 
(d)  
All natural persons who are signatories to the Credit Agreement or the other
documents reviewed by us were legally competent at the time of execution; all
signatures on the Credit Agreement and the other documents reviewed by us are
genuine; and the copies of all documents submitted to us are accurate and
complete, each such document that is original is authentic, and each such
document that is a copy conforms to an authentic original;

 
(e)  
The execution and delivery of, and performance by each Opinion Party of its
obligations under, the Credit Agreement do not: (i) constitute a breach or
violation of the organizational documents of such Opinion Party; (ii) result in
a violation of any applicable law, statute, or regulation; (iii) result in a
violation of any judgment, order, writ, injunction, decree, determination or
award; or (iv) constitute an event of default under or result in a breach or
violation of any agreement or other instrument (a) which affects or purports to
affect the Opinion Parties’ rights to borrow money, or (b) violation of which
could have a material adverse effect on the property, financial condition, or
business operations of any Opinion Party; and

 

B-1-2
 
 

--------------------------------------------------------------------------------

 
 
(f)  
No authorization, consent, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required to be
obtained or made by any Opinion Party for the due execution and delivery of, or
performance of their respective payment obligations under, the Credit Agreement
except (i) such as have been duly obtained or made and are in full force and
effect, (ii) such filings and other actions as may be required to perfect any
lien or security interest which the Credit Agreement purports to create and
(iii) such as may be required by orders, decrees and the like that are
specifically applicable to any Opinion Party and of which we have no knowledge.

 
Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:
 
1.  The Credit Agreement is the valid and binding obligation of each Opinion
Party enforceable against such Opinion Party in accordance with its terms.
 
 
*           *           *
 
The foregoing opinions are subject to the following additional assumptions and
qualifications:
 
A.  Our opinion is limited by:
 
(i)  Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, and other similar laws and
judicially developed doctrines relating to or affecting creditors’ or secured
creditors’ rights and remedies generally;
 
(ii)  General principles of equity, regardless of whether such principles are
considered in a proceeding in equity or at law, and limitations on the
availability of specific performance, injunctive relief, and other equitable
remedies;
 
(iii)  The possibility that certain rights, remedies, waivers, and other
provisions of the Credit Agreement may not be enforceable; nevertheless, such
unenforceability will not render the Credit Agreement invalid as a whole or
preclude (a) judicial enforcement of the obligations of the Opinion Parties to
repay the principal, together with interest thereon (to the extent not deemed a
penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and

B-1-3
 
 

--------------------------------------------------------------------------------

 
 
(iv)  Rights to indemnification which may be limited by applicable law or
equitable principles or otherwise unenforceable as against public policy.
      
B.  We express no opinion herein as to any provision in the Credit
Agreement:  (i) that relates to the subject matter jurisdiction of any federal
court of the United States of America, or any federal appellate court, to
adjudicate any controversy related to the Credit Agreement, (ii) that contains a
waiver of an inconvenient forum, (iii) that relates to a right of set-off in
respect of purchases of interests in Loans or with respect to parties that may
not hold mutual debts, (iv) that provides for liquidated damages or (v) that
relates to the waiver of rights to jury trial.
 
C.  We have made no examination of, and express no opinion as to, whether or not
any Opinion Party is in compliance with any representations or warranties,
affirmative or negative covenants or other obligations contained in the Credit
Agreement.
 
D.  We understand that you are satisfying yourselves as to the status under
Section 548 of the United States Bankruptcy Code and applicable state fraudulent
conveyance laws of the obligations of the Opinion Parties under the Credit
Agreement, and we express no opinion thereon.
 
E.  We express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party to the Credit Agreement (other
than the Opinion Parties to the extent set forth herein) with any state, federal
or other laws or regulations applicable to it or (ii) the legal or regulatory
status or the nature of the business of any party (other than the Opinion
Parties to the extent expressly set forth herein).
 
F.  We express no opinion herein as to: (i) securities or blue sky laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.
 
G.  We express no opinion as to whether a federal or state court outside the
State of New York will give effect to the New York choice of law provisions in
the Credit Agreement.
 
 
The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction.  These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees of any change in circumstances occurring after the
date hereof that would alter the opinions rendered herein.
 

B-1-4
 
 

--------------------------------------------------------------------------------

 

 
This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein.  Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees
hereof.  This opinion may not be used or relied upon for any other purpose,
relied upon by any other party, or filed with or disclosed to any governmental
authority other than a court in connection with the enforcement or protection of
the rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent.  Notwithstanding the
foregoing, this opinion may be disclosed to any Affiliate of a Lender and this
opinion may also be relied upon by (i) any assignee of any Lender pursuant to
the terms of the Credit Agreement and (ii) any participant in all or a portion
of a Lender’s rights and/or obligations under the Credit Agreement; in each case
on the condition that such reliance must be reasonable under the circumstances
existing at the time of reliance, including any changes in fact or law, or any
other developments known or reasonably knowable at such time.
 
Very truly yours,
 


 
FOLEY & LARDNER LLP
 


 

B-1-5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY
 
November 13, 2015
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713
 
Re:  Cummins Inc. Internal Counsel Legal Opinion Regarding the Amended and
Restated Credit Agreement
 
Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of the
date hereof (the “Credit Agreement”), among Cummins Inc., an Indiana corporation
(the “Company”), its subsidiaries, Cummins Ltd., Cummins Power Generation Ltd.,
Cummins Generator Technologies Limited, CMI Global Equity Holdings C.V., Cummins
Global Financing LP, Cummins EMEA Holdings Limited, Cummins International
Holdings Cooperatief U.A., CIFC Worldwide Partner C.V., Power Group
International (Overseas Holdings) Limited, CMI UK Financing LP, CMI UK Finance
LP, and CMI Africa Holdings B.V. (collectively, the “Original Subsidiary
Borrowers” and, together with the Company, the “Credit Parties”), the Eligible
Subsidiaries referred to therein, the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and as Issuing Bank and Swingline Lender. This opinion
is being delivered to you pursuant to Section 4.01(b) of the Credit Agreement.
The opinions expressed herein are limited to the laws of the State of Indiana
and the federal laws of the United States. Capitalized, definitional terms used
but not defined herein have the meanings assigned to them in the Credit
Agreement.


I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to the Credit Parties, and various issues concerning the Original
Subsidiary Borrowers under England and Wales law and Netherlands law are
addressed in the opinions dated the date hereof of Raymond J. Eyres, counsel to
the Original Subsidiary Borrowers, in each case separately provided to you. I
express no opinion with respect to those matters, and I have, with your
permission, relied in this opinion on such opinions of Foley & Lardner LLP and
Raymond J. Eyres as to such matters without independent verification of the
substance of such opinions.


As chief legal officer of the Company, I advise you that, in my opinion:


1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of Indiana; the Company is duly qualified as a
foreign corporation and in good standing in every other jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its material obligations under the Loan Documents or (c) the validity or
enforceability of, or the rights of or remedies available to the Lenders under,
the Loan Documents (a “Material Adverse Effect”).

B-2-1
 
 

--------------------------------------------------------------------------------

 
 
2.           The Company has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect; the Company has the power and authority to execute, deliver and perform
its obligations under the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party, and to make the
contemplated borrowings thereunder; and the Company has duly executed and
delivered the Credit Agreement.


3.           The Transactions (a) have been duly authorized by all requisite
corporate action (including any stockholder action, if required) on the part of
the Company and (b) will not (i) materially violate any provision of law,
statute, rule or regulation applicable to the Company, (ii) to the best of my
knowledge, materially violate any order of any Governmental Authority having
applicability to the Company, (iii) materially violate any provision of the
Restated Articles of Incorporation or By-laws of the Company, (iv) to the best
of my knowledge, constitute a material default under any material indenture or
loan or credit agreement, or any other material agreement or instrument, to
which the Company is a party or by which its properties may be bound or (v)
result in the creation or imposition of any Lien upon any property or assets of
the Company (except as may be required under any Loan Document). The Company is
not in material default under or in material violation of its Restated Articles
of Incorporation or its By-laws or any such law, rule, regulation, order, writ,
judgment, decree, determination, award, or material agreement pertaining to
borrowed money or similar instrument.


The opinion expressed in paragraph 3 above does not extend to compliance by the
Company with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the Company is party or by which its properties may be
bound.


4.           No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), is or will be required in connection with the execution,
delivery and performance by the Company of the Loan Documents or the
contemplated borrowings thereunder.


5.           There are no actions, suits, proceedings or governmental
investigations at law or in equity or by or before any Governmental Authority
pending or, to the best of my knowledge, threatened in writing against the
Company or any of its assets (a) which involve the Loan Documents or the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

B-2-2
 
 

--------------------------------------------------------------------------------

 
 
6.           The Company is not (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) subject to any other applicable regulatory scheme which restricts its
ability to incur the indebtedness to be incurred under the Loan Documents.


7.           The making of the Loans under the Credit Agreement and the use of
the proceeds thereof as contemplated by the Credit Agreement will not violate or
be inconsistent with any of the provisions of Regulation U or Regulation X of
the Board.


*           *           *


The foregoing opinions are subject to the following additional assumptions and
qualifications:


A.           With respect to my opinions in paragraphs 3 and 4, I express no
opinion as to compliance by the Company with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.


B.           I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).


C.           I express no opinion herein as to: (i) securities or blue sky laws
or regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.

B-2-3
 
 

--------------------------------------------------------------------------------

 



       This opinion is limited to the matters set forth herein, and no opinion
may be inferred or implied beyond the matters expressly contained herein. Except
as expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may also be relied upon by (i) Foley & Lardner LLP in
connection with their issuance of their opinion referred to above, (ii) any
assignee of any Lender pursuant to the terms of the Credit Agreement, and (iii)
any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case, with respect to clauses (ii) and
(iii), on the condition that such reliance must be reasonable under the
circumstances existing at the time of reliance, including any changes in fact or
law, or any other developments known or reasonably knowable at such time.
 
 
Very truly yours,






Sharon R. Barner



B-2-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-3A
 
FORM OF OPINION OF COUNSEL FOR ORIGINAL
 
SUBSIDIARY BORROWERS (UK)
 
November 13, 2015
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713
USA


Re:
Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator Technologies
Limited,  Cummins Global Financing LP, Cummins EMEA Holdings Limited, Power
Group International (Overseas Holdings) Limited, CMI UK Financing LP and CMI UK
Finance LP Internal Counsel Legal Opinion Regarding the Amended and Restated
Credit Agreement



Ladies and Gentlemen:


I am Counsel to Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited,  Cummins EMEA Holdings Limited and Power Group
International (Overseas Holdings) Limited, each a limited liability company
organized under the laws of the jurisdiction of England and Wales, and Cummins
Global Financing LP, CMI UK Financing LP and CMI UK Finance LP, each a limited
partnership organized under the laws of the jurisdiction of England and Wales
(the “UK Original Subsidiary Borrowers”), and give this opinion pursuant to
Section 4.01(b) of the Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of the date hereof among Cummins Inc., an Indiana
corporation, the UK Original Subsidiary Borrowers, CMI Global Equity Holdings
C.V., Cummins International Holdings Cooperatief U.A., CIFC Worldwide Partner
C.V., and CMI Africa Holdings B.V., each a company organized under the laws of
the jurisdiction of the Netherlands (the “Netherlands Original Subsidiary
Borrowers”), the Eligible Subsidiaries referred to therein, the Lenders and
Agents party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”), and as Issuing Bank and Swingline
Lender. The opinions expressed herein are limited to the laws of England and
Wales. Except as otherwise indicated herein, capitalized definitional terms in
this opinion have the meanings set forth in the Credit Agreement.


I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.


I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrowers and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you, and I express no opinion with respect to those
matters (or I have, with your permission, relied in this opinion on such
opinions of Foley & Lardner LLP and Sharon R. Barner as to such matters without
independent verification of the substance of such opinions).

 
 
B-3A-1

--------------------------------------------------------------------------------

 
 
Upon the basis of the foregoing, I am of the opinion:
1.           THAT the UK Original Subsidiary Borrowers:
 (a)           are companies or limited partnerships, as applicable, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of England and Wales:
           and
 (b)           each is a Wholly-Owned Consolidated Subsidiary;
 
2.           THAT each UK Original Subsidiary Borrower has the corporate or
limited partnership, as aplicable, power to execute and perform the Credit
Agreement by authority of its Memorandum and Articles of Association;
 
3.           THAT each UK Original Subsidiary Borrower has duly executed and
delivered the Credit Agreement;
 
4.           THAT by virtue of board resolutions passed by the directors of each
of the UK Original Subsidiary Borrowers:
 (a)           execution by, and delivery of and performance of, its obligations
under the Credit Agreement has been duly approved;
 (b)           the Credit Agreement shall be construed in accordance with and
governed by the law of the State of New York. USA; and
 (c)           Cummins Inc. has been validly appointed by each of the UK
Original Subsidiary Borrowers for the service and/or enforcement of judgment in
respect of the Credit Agreement;
 
5.           THAT execution and delivery of and performance of each of the UK
Original Subsidiary Borrowers’ obligations under the Credit Agreement would not
be in material conflict with any statutory, regulatory or corporate obligations
(including under its Memorandum and Articles of Association);
 
6.           THAT execution and delivery of and performance of each of the UK
Original Subsidiary Borrowers’ obligations under the Credit Agreement would not
constitute a material breach of a material contract currently binding upon the
UK Original Subsidiary Borrowers;
 
7.           THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body;
 
8.           AND THAT there is no tax, levy, impost, deduction, charge or
withholding imposed by the United Kingdom or any governmental authority therein
either (i) on or by virtue of the execution, delivery, performance, enforcement
or admissibility into evidence of the Loan Documents; or (ii) on any payment to
be made by the UK Original Subsidiary Borrowers pursuant to any Loan Document,
except that a withholding tax is imposed by the United Kingdom on payments of
interest on any Loan made to a Lender that is a non-resident of the United
Kingdom for tax purposes.

 
 
B-3A-2

--------------------------------------------------------------------------------

 
 
*           *           *
The foregoing opinions are subject to the following additional assumptions and
qualifications:
 
A.           With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the UK Original Subsidiary Borrowers with
laws, statutes, and regulations generally applicable to the conduct of its
business or as to consents, approvals, or other actions by regulatory
authorities generally required for the conduct of its business.


B.           With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the UK Original Subsidiary Borrowers with any financial
covenants or ratios or similar provisions requiring financial calculations, or
any restriction or limitation expressed as an amount or percentage, or
determinations to ascertain whether there is any breach of or default under any
such provisions, or restricted payments test contained in any indenture or loan
or credit agreement, or other material agreement or instrument, to which the any
of the UK Original Subsidiary Borrowers is party or by which its properties may
be bound.


C.           I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the UK Original Subsidiary Borrowers to the extent set
forth herein) with any laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the UK
Original Subsidiary Borrowers to the extent expressly set forth herein).
 
D.           I express no opinion herein as to: (i) securities laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor or other
employee benefit laws or regulations; (v) tax, environmental, racketeering, or
health and safety laws or regulations; or (vi) local laws, regulations, or
ordinances.


This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 
 
B-3A-3

--------------------------------------------------------------------------------

 





This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may also be relied upon by (i) Foley & Lardner LLP in
connection with their issuance of their opinion referred to above, (ii) any
assignee of any Lender pursuant to the terms of the Credit Agreement and (iii)
any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case, with respect to clauses (ii) and
(iii), on the condition that such reliance must be reasonable under the
circumstances existing at the time of reliance, including any changes in fact or
law, or any other developments known or reasonably knowable at such time.




Yours faithfully,






R. J. Eyres



 
 
B-3A-4

--------------------------------------------------------------------------------

 

EXHIBIT B-3B
 
FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS (NL)
 
November 13, 2015
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713
USA


Re:
CMI Global Equity Holdings C.V., Cummins International Holdings Cooperatief
U.A., CIFC Worldwide Partner C.V. and CMI Africa Holdings B.V. Internal Counsel
Legal Opinion Regarding the Amended and Restated Credit Agreement

 
Ladies and Gentlemen:


I am Counsel to CMI Global Equity Holdings C.V., Cummins International Holdings
Cooperatief U.A., CIFC Worldwide Partner C.V., and CMI Africa Holdings B.V.,
each a company organized under the laws of the jurisdiction of the Netherlands
(the “Netherlands Original Subsidiary Borrowers”), and give this opinion
pursuant to Section 4.01(b) of the Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of the date hereof among Cummins Inc., an Indiana
corporation, the Netherlands Original Subsidiary Borrowers, Cummins Ltd.,
Cummins Power Generation Ltd., Cummins Generator Technologies Limited,  Cummins
EMEA Holdings Limited and Power Group International (Overseas Holdings) Limited,
each a limited liability company organized under the laws of the jurisdiction of
England and Wales, and Cummins Global Financing LP, CMI UK Financing LP and CMI
UK Finance LP, each a limited partnership organized under the laws of the
jurisdiction of England and Wales (the “UK Original Subsidiary Borrowers”), the
Eligible Subsidiaries referred to therein, the Lenders and Agents party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and as Issuing Bank and Swingline Lender. The opinions
expressed herein are limited to the laws of the Netherlands. Except as otherwise
indicated herein, capitalized definitional terms in this opinion have the
meanings set forth in the Credit Agreement.


I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

 
 
B-3B-1

--------------------------------------------------------------------------------

 
 
I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrowers and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you, and I express no opinion with respect to those
matters (or I have, with your permission, relied in this opinion on such
opinions of Foley & Lardner LLP and Sharon R. Barner as to such matters without
independent verification of the substance of such opinions).


Upon the basis of the foregoing, I am of the opinion:


1.           THAT the Netherlands Original Subsidiary Borrowers:
 
     (a)           are companies duly organized, validly existing and in good
standing under the laws of the jurisdiction of the Netherlands: and
 (b)           each is a Wholly-Owned Consolidated Subsidiary;
 
2.           THAT each Netherlands Original Subsidiary Borrower has the
corporate power to execute and perform the Credit Agreement;
 
3.           THAT each Netherlands Original Subsidiary Borrower has duly
executed and delivered the Credit Agreement;
 
4.           THAT by virtue of board resolutions passed by the directors of each
of the Netherlands Original Subsidiary Borrowers:
 
 (a)           execution by, and delivery of and performance of, its obligations
under the Credit Agreement has been duly approved;
 (b)           the Credit Agreement shall be construed in accordance with and
governed by the law of the State of New York. USA; and
 (c)           Cummins Inc. has been validly appointed by each of the
Netherlands Original Subsidiary Borrowers for the service and/or enforcement of
judgment in respect of the Credit Agreement;
 
5.           THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not be in material conflict with any statutory, regulatory or
corporate obligations (including under its Articles of Association);

 
 
B-3B-2

--------------------------------------------------------------------------------

 



6.           THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not constitute a material breach of a material contract
currently binding upon the Netherlands Original Subsidiary Borrowers;
 
7.           AND THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body.
 
*           *           *
 
The foregoing opinions are subject to the following additional assumptions and
qualifications:


A.           With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the Netherlands Original Subsidiary
Borrowers with laws, statutes, and regulations generally applicable to the
conduct of its business or as to consents, approvals, or other actions by
regulatory authorities generally required for the conduct of its business.
 
B.           With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the Netherlands Original Subsidiary Borrowers with any
financial covenants or ratios or similar provisions requiring financial
calculations, or any restriction or limitation expressed as an amount or
percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the any of the Netherlands Original Subsidiary Borrowers is
party or by which its properties may be bound.
 
C.           I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Netherlands Original Subsidiary Borrowers to the
extent set forth herein) with any laws or regulations applicable to it or (ii)
the legal or regulatory status or the nature of the business of any party (other
than the Netherlands Original Subsidiary Borrowers to the extent expressly set
forth herein).


D.           I express no opinion herein as to: (i) securities laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor or other
employee benefit laws or regulations; (v) tax, environmental, racketeering, or
health and safety laws or regulations; or (vi) local laws, regulations, or
ordinances.


This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 
 
B-3B-3

--------------------------------------------------------------------------------

 



This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may also be relied upon by (i) Foley & Lardner LLP in
connection with their issuance of their opinion referred to above, (ii) any
assignee of any Lender pursuant to the terms of the Credit Agreement and (iii)
any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case, with respect to clauses (ii) and
(iii), on the condition that such reliance must be reasonable under the
circumstances existing at the time of reliance, including any changes in fact or
law, or any other developments known or reasonably knowable at such time.




Yours faithfully,






R. J. Eyres



 
 
B-3B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY
 


To the Lenders and the Administrative Agent
Referred to Below
c/o          JPMorgan Chase Bank, N.A.
1111 Fannin St, Floor 10
Houston, Texas 77002
 
Dear Sirs:
 
I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
November 13, 2015 among Cummins Inc., the other Borrowers and the Lenders and
Agents party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement are used herein as therein
defined.
 
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.
 
Upon the basis of the foregoing, I am of the opinion that:
 
1.           The [Eligible Subsidiary] (a) is a [form of entity] duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (b) is a Wholly-Owned Consolidated Subsidiary.
 
2.           The Transactions and the execution and delivery by [Eligible
Subsidiary] of its Election to Participate and the performance by [Eligible
Subsidiary] of the Credit Agreement, (a) have been duly authorized by all
requisite [corporate] (including any requisite [stockholder] action) and (b)
will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other instrument or (v) result in the
creation or imposition of any Lien upon any property or assets of any Credit
Party or any Significant Subsidiary (other than under any Loan Document).
 
3.           No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), except such as will have been made or obtained on or
before the date hereof and will be in full force and effect, is or will be
required in connection with the execution, delivery and performance by [Eligible
Subsidiary] of the Loan Documents or the contemplated borrowings thereunder.
 

C-1
 
 

--------------------------------------------------------------------------------

 



 
4.           [Eligible Subsidiary] is not (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended or (b) subject to any other applicable regulatory scheme which restricts
its ability to incur the indebtedness to be incurred under the Loan Documents.
 
5.           [Eligible Subsidiary’s] Election to Participate, and the Credit
Agreement constitutes a legal, valid and binding obligation of such [Eligible
Subsidiary] enforceable against such [Eligible Subsidiary] in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
 
6.           Except as disclosed in such Election to Participate, there is no
income, stamp or other tax of any country, or any taxing authority thereof or
therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by [Eligible Subsidiary] pursuant hereto, or
is imposed on or by virtue of the execution, delivery or enforcement of its
Election to Participate.
 
Very truly yours,

C-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
ELECTION TO PARTICIPATE
 
 
________________ , 201_
JPMorgan Chase Bank, N.A., as



 
Administrative Agent for

 
the Lenders party to the Credit

 
Agreement referred to below



Dear Sirs:


Reference is made to the Amended and Restated Credit Agreement dated as of
November 13, 2015 among Cummins Inc., the other Borrowers and the Lenders and
Agents described therein and JPMorgan Chase Bank, N.A.,  as Administrative Agent
(as the same may be amended from time to time, the “Credit Agreement”).  Terms
not defined herein which are defined in the Credit Agreement have for purposes
hereof the meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement.  The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.
 
[Tax disclosure pursuant to Section 10.04]
 
The address to which all notices to the undersigned under the Credit Agreement
should be directed is:
 
[Address]
 

D-1
 
 

--------------------------------------------------------------------------------

 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.
 


Very truly yours,
 
[NAME OF ELIGIBLE SUBSIDIARY]
 
 
By: ___________________________________
       Name:
       Title:
 
 
The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.


 
CUMMINS INC.
 
 
By: ___________________________________
       Name:
       Title:
 
 
Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.


 
JPMORGAN CHASE BANK, N.A.
     as Administrative Agent
 
 
By: ___________________________________
       Name:
       Title:

D-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ELECTION TO TERMINATE
 
 
________________ , 201_
JPMorgan Chase Bank, N.A., as



 
Administrative Agent for

 
the Lenders party to the Credit

 
Agreement referred to below

 
Dear Sirs:
 
Reference is made to the Amended and Restated Credit Agreement dated as of
November 13, 2015 among Cummins Inc., the other Borrowers and the Lenders and
Agents described therein and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended from time to time, the “Credit Agreement”).  Terms
not defined herein which are defined in the Credit Agreement have for purposes
hereof the meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary/Original Subsidiary Borrower], a
[Jurisdiction of Incorporation or Formation] [form of entity], hereby elects to
terminate its status as an [Eligible Subsidiary][Original Subsidiary Borrower]
for purposes of the Credit Agreement, effective as of the date hereof.  The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof.  Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement.
 
This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.
 
Very truly yours,
 
[NAME OF ELIGIBLE SUBSIDIARY/ORIGINAL SUBSIDIARY BORROWER]
 
 
By: ___________________________________
       Name:
       Title:
 

E-1
 
 

--------------------------------------------------------------------------------

 
 
The undersigned confirms that the status of [Name of Eligible
Subsidiary/Original Subsidiary Borrower] as an [Eligible Subsidiary][Original
Subsidiary Borrower] for purposes of the Credit Agreement described above is
terminated as of the date hereof.
 
 
CUMMINS INC.
 
 
By: ___________________________________
       Name:
       Title:
 
 
Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.
 
 
JPMORGAN CHASE BANK, N.A., as
     Administrative Agent
 
 
By: ___________________________________
       Name:
       Title:
 

E-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF COMPLIANCE CERTIFICATE
 
 
[Letterhead of Cummins Inc.]
 
Agreement:
Amended and Restated Credit Agreement
   
Date of Agreement:
November 13, 2015
   
Description:
Five Year Multicurrency Revolving Facility
   
Relevant Section:
Section 5.04(c) of the Credit Agreement requires a Financial Officer’s
certificate to be delivered with quarterly and annual financial statements
   
Date of financial statements:
[____________]
   
Date of Certification:
[____________]
    Certification:  



 
I [______________], the [_________________________] of Cummins Inc., certify
that no Default as defined in the Credit Agreement has occurred [other than
those set forth in Schedule [___] hereto, as to which the corrective actions set
forth in such Schedule are being or are proposed to be taken].
 
I further certify the following statement of position relative to Section 7.01,
as more fully set forth on Annex 1 hereto:
 
 
1.
The ratio as of the last day of the most recently ended fiscal quarter of Total
Debt plus Securitization Financing to Consolidated EBITDA for the four fiscal
quarters ended on such date was [_______] to 1.0.

 
Information required to be delivered pursuant to Section 5.04(a), (b) and (d)
has been posted to the Company’s website at www.cummins.com and at the Edgar
Database at www.sec.gov.
 
 
 
By:                                                                            
         Name:
         Title:

F-1
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
Credit Agreement
Dated as of November 13, 2015




1.       Leverage Ratio (Section 7.01)
 
TOTAL DEBT (1)
= $
   
SECURITIZATION FINANCING (2)
$
   
Consolidated Net Income
$
plus consolidated interest expense
+ $
plus consolidated income tax expense
+ $
plus all amounts attributable to depreciation and amortization
+ $
plus extraordinary or other non-cash losses, costs, expenses or charges
+ $
plus loss of any joint venture accounted for on the equity method (except to the
extent the Company or a Subsidiary actually made an investment in such joint
venture to offset such loss)
+ $
plus Consolidated EBITDA Addbacks3 in an aggregate amount not to exceed
$300,000,000 during any period of four fiscal quarters
 
minus extraordinary gains
-  $
minus income from joint ventures, except to the extent dividends or
distributions were actually paid by such joint venture
-  $
CONSOLIDATED EBITDA for the four fiscal quarters ended on such date (3) 4
 
= $
   
LEVERAGE RATIO   (((1)+(2))/(3))
 
REQUIRED RATIO
≤ 3.50 to 1.0




--------------------------------------------------------------------------------

 
3 “Consolidated EBITDA Addbacks” means (a) fees, costs, expenses, reserves and
charges relating to restructurings, including business organization expenses,
costs related to the closure and/or consolidation of facilities, retention
charges and recruiting, relocation, severance and signing bonuses and expenses,
(b) fees, costs, expenses and charges for such period in connection with (i) any
issuance or incurrence of indebtedness or equity, (ii) any acquisition or
investment and (iii) any divestiture and (c) losses, costs and expenses arising
from or in connection with discontinued operations or casualty events.
 
4 For the purposes of calculating Consolidated EBITDA, if the applicable Person
or any of its Subsidiaries shall have consummated a Specified Transaction (as
defined below), Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Specified Transaction occurred on the
first day of the period.  For purposes hereof, “Specified Transaction” means any
transaction or series of related transactions resulting in (a) the acquisition
or disposition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition or disposition of in
excess of 50% of the Equity Interests of any Person or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or any of its Subsidiaries).

F-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF COMMITMENT INCREASE SUPPLEMENT
 
COMMITMENT INCREASE SUPPLEMENT
 
COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the Amended and Restated Credit Agreement dated as of November 13, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cummins Inc. (the “Borrower”), the Subsidiary Borrowers
referred to under the Credit Agreement, the lenders listed on the signature
pages thereof (the “Lenders”), JP Morgan Chase Bank, N.A., Bank of America, N.A.
and ING Bank N.V., Dublin Branch as Swingline Lenders, Bank of America, N.A., as
Syndication Agent, ING Bank N.V., Dublin Branch, Citibank N.A., HSBC Bank USA,
N.A., Mizuho Bank, Ltd. and U.S. Bank N.A. as Documentation Agents, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section
2.25(a); and
 
WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
 
NOW THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $________, thereby making the aggregate amount
of its total Commitment equal to $_______________.
 
2.  The Borrower hereby represents and warrants that the conditions set forth in
Section 4.02 of the Credit Agreement are satisfied (with all references in such
paragraphs to a Borrowing deemed to be references to this commitment increase)
on and as of the date hereof.
 
3.  Capitalized definitional terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.
 

G-1
 
 

--------------------------------------------------------------------------------

 



 
4.  The undersigned Increasing Lender may not assign any of its rights and
obligations under this Supplement except in accordance with the provisions of
Section 12.04 of the Credit Agreement.
 
5.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
6.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
[remainder of this page intentionally left blank]
 

G-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF INCREASING LENDER],
as “Increasing Lender”




 
By: ________________________________

 
Name:

 
Title:



 
Accepted and agreed to as of the date first written above:
 
CUMMINS INC.
 
By:                                                                            
         Name:
         Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:                                                                            
         Name:
         Title:

 
G-3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
FORM OF NEW LENDER SUPPLEMENT
 
NEW LENDER SUPPLEMENT
 


NEW LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to the
Amended and Restated Credit Agreement dated as of November 13, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cummins Inc. (the “Borrower”), the Subsidiary Borrowers referred to under
the Credit Agreement, the lenders listed on the signature pages thereof (the
“Lenders”), JP Morgan Chase Bank, N.A., Bank of America, N.A. and ING Bank N.V.,
Dublin Branch as Swingline Lenders, Bank of America, N.A., as Syndication Agent,
ING Bank N.V., Dublin Branch, Citibank N.A., HSBC Bank USA, N.A., Mizuho Bank,
Ltd. and U.S. Bank N.A. as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Credit Agreement provides in Section 2.25(c) thereof that any bank,
financial institution or other entity may make Commitments under the Credit
Agreement subject to the approval of the Borrower, each Issuing Bank, each
Swingline Lender and the Administrative Agent, by executing and delivering to
the Borrower and the Administrative Agent a supplement to the Credit Agreement
in substantially the form of this Supplement; and
 
WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned New Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $________________.
 
2.  The undersigned New Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered or made available pursuant to Section 5.04 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and any other Loan Document to which it is a party and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement or any other Loan Document are required to be performed by
it as a Lender.
 

H-1
 
 

--------------------------------------------------------------------------------

 
 
3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
 
[ADDRESS]5


4.  The Borrower hereby represents and warrants that the conditions set forth in
Section 4.02 of the Credit Agreement are satisfied (with all references in such
paragraphs to a Borrowing deemed to be references to this Commitment) on and as
of the date hereof.
 
5.  Capitalized definitional terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.
 
6.  The undersigned New Lender may not assign any of its rights and obligations
under this Supplement except in accordance with the provisions of Section 12.04
of the Credit Agreement.
 
7.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
8.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
[remainder of this page intentionally left blank]
 



--------------------------------------------------------------------------------

 
5 New Lender to provide address.
 

H-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
[INSERT NAME OF NEW LENDER],
as “New Lender”




 
By: ________________________________

 
 
Name:

 
 
Title:

 
 
Accepted and agreed to as of the date first written above:
 
CUMMINS INC.
 
By:                                                                           
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:                                                                           
Name:
Title:
 

H-3
 
 

--------------------------------------------------------------------------------

 
